Exhibit 10.1
EXECUTION VERSION
U.S. $525,000,000
CREDIT AGREEMENT,
dated as of November 19, 2010
ROYAL CARIBBEAN CRUISES LTD.,
as the Borrower,
and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH
CITIGROUP GLOBAL MARKETS LIMITED
and
DNB NOR MARKETS, INC.
as Co-Lead Arrangers
and
NORDEA BANK FINLAND PLC
as Administrative Agent
and
DNB NOR BANK ASA
as Documentation Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
 
        ARTICLE I
 
        DEFINITIONS AND ACCOUNTING TERMS
 
       
SECTION 1.1. Defined Terms
    1  
SECTION 1.2. Use of Defined Terms
    14  
SECTION 1.3. Cross-References
    14  
SECTION 1.4. Accounting and Financial Determinations
    14  
 
        ARTICLE II
 
        COMMITMENTS, BORROWING PROCEDURES AND NOTES
 
       
SECTION 2.1. The Advances and Letters of Credit
    15  
SECTION 2.2. Making the Advances
    16  
SECTION 2.3. Issuance of and Drawings and Reimbursement Under Letters of Credit
    18  
SECTION 2.4. Fees
    20  
SECTION 2.5. Termination or Reduction of the Commitments
    20  
SECTION 2.6. Repayment of Advances and Letter of Credit Drawings
    21  
SECTION 2.7. Interest on Advances
    22  
SECTION 2.8. Interest Rate Determination
    23  
SECTION 2.9. Optional Conversion of Revolving Credit Advances
    23  
SECTION 2.10. Prepayments of Advances
    23  
SECTION 2.11. Payments and Computations
    24  
SECTION 2.12. Sharing of Payments, Etc.
    25  
SECTION 2.13. Evidence of Debt
    26  
SECTION 2.14. [reserved
    26  
SECTION 2.15. Extension of Termination Date
    26  

 



--------------------------------------------------------------------------------



 



              PAGE  
 
       
SECTION 2.16. Defaulting Lenders
    28  
 
        ARTICLE III
 
        CERTAIN LIBO RATE AND OTHER PROVISIONS
 
       
SECTION 3.1. LIBO Rate Lending Unlawful
    30  
SECTION 3.2. Deposits Unavailable
    30  
SECTION 3.3. Increased Costs, etc.
    31  
SECTION 3.4. Funding Losses
    32  
SECTION 3.5. Increased Capital Costs
    33  
SECTION 3.6. Taxes
    33  
SECTION 3.7. Reserve Costs
    35  
SECTION 3.8. Replacement Lenders, etc.
    35  
SECTION 3.9. Setoff
    36  
SECTION 3.10. Use of Proceeds
    36  
 
        ARTICLE IV
 
        CONDITIONS TO BORROWING
 
       
SECTION 4.1. Effectiveness
    36  
SECTION 4.2. All Borrowings and Issuances
    37  
SECTION 4.3. Determinations Under Section 4.1
    38  
 
        ARTICLE V
 
        REPRESENTATIONS AND WARRANTIES
SECTION 5.1. Organization, etc.
    38  
SECTION 5.2. Due Authorization, Non-Contravention, etc.
    38  
SECTION 5.3. Government Approval, Regulation, etc.
    39  
SECTION 5.4. Compliance with Environmental Laws
    39  
SECTION 5.5. Validity, etc.
    39  

ii 



--------------------------------------------------------------------------------



 



              PAGE  
 
       
SECTION 5.6. Financial Information
    39  
SECTION 5.7. No Default, Event of Default or Prepayment Event
    39  
SECTION 5.8. Litigation
    39  
SECTION 5.9. Vessels
    39  
SECTION 5.10. Subsidiaries
    40  
SECTION 5.11. Obligations rank pari passu
    40  
SECTION 5.12. Withholding, etc.
    40  
SECTION 5.13. No Filing, etc. Required
    40  
SECTION 5.14. No Immunity
    40  
SECTION 5.15. Pension Plans
    40  
SECTION 5.16. Investment Company Act
    40  
SECTION 5.17. Regulation U
    40  
SECTION 5.18. Accuracy of Information
    41  
 
        ARTICLE VI
 
        COVENANTS
 
       
SECTION 6.1. Affirmative Covenants
    41  
SECTION 6.1.1. Financial Information, Reports, Notices, etc.
    41  
SECTION 6.1.2. Approvals and Other Consents
    42  
SECTION 6.1.3. Compliance with Laws, etc.
    42  
SECTION 6.1.4. Vessels
    43  
SECTION 6.1.5. Insurance
    43  
SECTION 6.1.6. Books and Records
    43  
SECTION 6.2. Negative Covenants
    43  
SECTION 6.2.1. Business Activities
    43  
SECTION 6.2.2. Indebtedness
    43  

iii 



--------------------------------------------------------------------------------



 



              PAGE  
 
       
SECTION 6.2.3. Liens
    44  
SECTION 6.2.4. Financial Condition
    45  
SECTION 6.2.5. Investments
    46  
SECTION 6.2.6. Consolidation, Merger, etc.
    46  
SECTION 6.2.7. Asset Dispositions, etc.
    46  
SECTION 6.2.8. Transactions with Affiliates
    47  
 
        ARTICLE VII
 
        EVENTS OF DEFAULT
 
       
SECTION 7.1. Listing of Events of Default
    47  
SECTION 7.1.1. Non-Payment of Obligations
    47  
SECTION 7.1.2. Breach of Warranty
    47  
SECTION 7.1.3. Non-Performance of Certain Covenants and Obligations
    47  
SECTION 7.1.4. Default on Other Indebtedness
    48  
SECTION 7.1.5. Pension Plans
    48  
SECTION 7.1.6. Bankruptcy, Insolvency, etc.
    48  
SECTION 7.1.7. Ownership of Principal Subsidiaries
    49  
SECTION 7.2. Action if Bankruptcy
    49  
SECTION 7.3. Action if Other Event of Default
    49  
 
        ARTICLE VIII
 
        PREPAYMENT EVENTS
 
       
SECTION 8.1. Listing of Prepayment Events
    50  
SECTION 8.1.1. Change in Ownership
    50  
SECTION 8.1.2. Change in Board
    50  
SECTION 8.1.3. Unenforceability
    50  
SECTION 8.1.4. Approvals
    50  

iv 



--------------------------------------------------------------------------------



 



              PAGE  
 
       
SECTION 8.1.5. Non-Performance of Certain Covenants and Obligations
    50  
SECTION 8.1.6. Judgments
    50  
SECTION 8.1.7. Condemnation, etc.
    51  
SECTION 8.1.8. Arrest
    51  
SECTION 8.2. Mandatory Prepayment
    51  
 
        ARTICLE IX
 
        ACTIONS IN RESPECT OF THE LETTERS OF CREDIT
 
       
SECTION 9.1.1. Actions in Respect of the Letters of Credit
    51  
 
        ARTICLE X
 
        THE AGENTS
 
       
SECTION 10.1. Actions
    52  
SECTION 10.2. Lender Indemnification
    52  
SECTION 10.3. Exculpation
    53  
SECTION 10.4. Successor
    53  
SECTION 10.5. Advances by the Agents
    54  
SECTION 10.6. Credit Decisions
    54  
SECTION 10.7. Copies, etc.
    54  
SECTION 10.8. Agency Fee
    54  
 
        ARTICLE XI
 
        MISCELLANEOUS PROVISIONS
 
       
SECTION 11.1. Waivers, Amendments, etc.
    55  
SECTION 11.2. Notices
    55  
SECTION 11.3. Payment of Costs and Expenses
    57  
SECTION 11.4. Indemnification
    57  
SECTION 11.5. Survival
    58  

v 



--------------------------------------------------------------------------------



 



              PAGE  
 
       
SECTION 11.6. Severability
    58  
SECTION 11.7. Headings
    58  
SECTION 11.8. Execution in Counterparts, Effectiveness, etc.
    58  
SECTION 11.9. Governing Law; Entire Agreement
    58  
SECTION 11.10. Successors and Assigns
    59  
SECTION 11.11. Sale and Transfer of Advances and Note; Participations in
Advances
    59  
SECTION 11.11.1. Assignments
    59  
SECTION 11.11.2. Participations
    60  
SECTION 11.11.3. Register
    61  
SECTION 11.12. Other Transactions
    61  
SECTION 11.13. Forum Selection and Consent to Jurisdiction
    61  
SECTION 11.14. Process Agent
    62  
SECTION 11.15. Judgment
    62  
SECTION 11.16. No Liability of the Issuing Banks
    62  
SECTION 11.17. Waiver of Jury Trial
    63  

vi 



--------------------------------------------------------------------------------



 



SCHEDULES

         
SCHEDULE 1.01
  —   Mandatory Cost Formulae
SCHEDULE I
  —   Commitments and Lending Offices
SCHEDULE II
  —   Disclosure Schedule

EXHIBITS

         
Exhibit A
  —   Form of Note
Exhibit B-1
  —   Form of Borrowing Request (Revolving Credit Borrowings)
Exhibit B-2
  —   Form of Borrowing Request (Swing Line Borrowings)
Exhibit C
  —   Form of Interest Period Notice
Exhibit D-1
  —   Form of Opinion of Bradley Stein, Esq.
Exhibit D-2
  —   Form of Opinion of Watson, Farley & Williams (New York) LLP
Exhibit E
  —   Form of Lender Assignment Agreement

vii 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of November 19, 2010, is among ROYAL
CARIBBEAN CRUISES LTD., a Liberian corporation (the “Borrower”), the various
financial institutions as are or shall become parties hereto (collectively, the
“Lender Parties”) and NORDEA BANK FINLAND PLC, NEW YORK BRANCH (“Nordea”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lender Parties.
WITNESSETH:
     WHEREAS, the Borrower desires to obtain Commitments from the Lender Parties
pursuant to which Advances will be made to the Borrower and Letters of Credit
will be issued for the account of the Borrower and its Subsidiaries, in a
maximum aggregate principal amount and Available Amount together at any one time
outstanding not to exceed $525,000,000, from time to time prior to the final
Termination Date; and
     WHEREAS, the Lender Parties are willing, on the terms and subject to the
conditions hereinafter set forth (including Article IV), to extend Advances to,
and, in the case of the Issuing Banks, to issue Letters of Credit for the
account of, the Borrower; and
     WHEREAS, the proceeds of such Advances will be used for general corporate
purposes, including capital expenditures and acquisition financing, of the
Borrower and its Subsidiaries;
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.1. Defined Terms. The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, when capitalized, except where the context otherwise requires, have the
following meanings (such meanings to be equally applicable to the singular and
plural forms thereof):
     “Accumulated Other Comprehensive Income (Loss)” means at any date the
Borrower’s accumulated other comprehensive income (loss) on such date,
determined in accordance with GAAP.
     “Administrative Agent” is defined in the preamble and includes each other
Person as shall have subsequently been appointed as the successor Administrative
Agent, and as shall have accepted such appointment, pursuant to Section 10.4.
     “Administrative Agent’s Account” means (a) in the case of Advances
denominated in Dollars, the account of the Agent maintained by the
Administrative Agent at Nordea at its office at 437 Madison Ave, 21st Floor, New
York, NY 10022, Account No. 300030007278532, ABA 026 010 786, swift code
NDEAUS3N, for credit to: Credit Administration Department, (b) in the case of
Advances denominated in any Committed Currency, the account of the
Administrative Agent designated in writing from time to time by the
Administrative Agent to the Borrower and the Lender Parties for such purpose and
(c) in any such case, such other account of the Administrative Agent as is
designated in writing from time to time by the Administrative Agent to the
Borrower and the Lender Parties for such purpose.
     “Advance” means a Revolving Credit Advance or a Swing Line Advance.

 



--------------------------------------------------------------------------------



 



     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. A Person shall be deemed to be “controlled by” any other Person if such
other Person possesses, directly or indirectly, power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
     “Agents” means (a) the Administrative Agent and (b) the Lender listed as
the documentation agent on the cover page hereof in their respective capacities
as agents under Article X, together with their respective successors (if any) in
such capacity.
     “Agreement” means, on any date, this Credit Agreement as originally in
effect on the Effective Date and as thereafter from time to time further
amended, supplemented, amended and restated, or otherwise modified and in effect
on such date.
     “Applicable Jurisdiction” means the jurisdiction or jurisdictions under
which the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s LIBO Lending Office in the case of a LIBO Rate Advance.
     “Applicable Margin” means as of any date, a percentage per annum determined
by reference to the Senior Debt Rating in effect on such date as set forth
below:

                              Applicable Margin for Senior Debt Rating  
Applicable Margin for   LIBO Rate Advances and S&P/Moody’s   Base Rate Advances
  Swing Line Advances
Level 1
BBB+ or Baa1 or above
    0.500 %     1.500 %
Level 2
BBB or Baa2
    0.750 %     1.750 %
Level 3
BBB- or Baa3
    1.000 %     2.000 %
Level 4
BB+ or Ba1
    1.500 %     2.500 %
Level 5
BB or Ba2
    1.750 %     2.750 %
Level 6
Lower than Level 5
    2.000 %     3.000 %

     “Applicable Percentage” means, as of any date a percentage per annum
determined by reference to the Senior Debt Rating in effect on such date as set
forth below:

          Senior Debt Rating   Applicable S&P/Moody’s   Percentage
Level 1
BBB+ or Baa1 or above
    0.3750 %

2



--------------------------------------------------------------------------------



 



          Senior Debt Rating   Applicable S&P/Moody’s   Percentage
Level 2
BBB or Baa2
    0.4375 %
Level 3
BBB- or Baa3
    0.5000 %
Level 4
BB+ or Ba1
    0.6250 %
Level 5
BB or Ba2
    0.6875 %
Level 6
Lower than Level 5
    0.7500 %

     “Approved Appraiser” means any of the following: Barry Rogliano Salles,
Paris, H Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or
Fearnley AS, Norway.
     “Assignee Lender” is defined in Section 11.11.1.
     “Authorized Officer” means those officers of the Borrower authorized to act
with respect to the Loan Documents and whose signatures and incumbency shall
have been certified to the Administrative Agent by the Secretary or an Assistant
Secretary of the Borrower.
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Base Rate” means, for any day, a fluctuating interest rate per annum in
effect from time to time, which rate per annum shall at all times be equal to
the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;
     (b) 1/2 of 1.00% per annum above the Federal Funds Rate in effect on such
day; and
          (c) the LIBO Rate for Dollar deposits for a period of one month on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%.
     “Base Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.7(a)(i).
     “Borrower” is defined in the preamble.
     “Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City, London or Oslo, and, if the
applicable Business Day relates to any LIBO Rate Advances, on which dealings are
carried on in the London interbank market and banks are open for business in
London and in the country of issue of the currency of such LIBO Rate Advance
(or, in the case of an Advance denominated in Euro, on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open).

3



--------------------------------------------------------------------------------



 



     “Capital Lease Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capitalized leases.
     “Capitalization” means, as at any date, the sum of (a) Net Debt on such
date, plus (b) Stockholders’ Equity on such date.
     “Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.
     “Cash Equivalents” means all amounts other than cash that are included in
the “cash and cash equivalents” shown on the Borrower’s balance sheet prepared
in accordance with GAAP.
     “Citibank” means Citibank, N.A.
     “Closing Date” is defined in Section 4.1.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Commitment” means a Revolving Credit Commitment, a Letter of Credit
Commitment or a Swing Line Commitment.
     “Commitment Termination Event” means:
     (a) any Default described in clauses (b) through (d) of Section 7.1.6 shall
occur with respect to the Borrower;
     (b) the occurrence and continuance of any Event of Default (other than as
described in clause (a) above) and the giving of notice by the Administrative
Agent, acting at the direction of the Required Lenders, to the Borrower that the
Commitments have been terminated; or
     (c) the occurrence and continuance of a Prepayment Event and the giving of
notice by the Administrative Agent, acting at the direction of the Required
Lenders, to the Borrower that the Commitments have been terminated.
     “Committed Currencies” means Sterling and Euros.
     “Consenting Lender” has the meaning specified in Section 2.15(b).
     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.8 or 2.9.

4



--------------------------------------------------------------------------------



 



     “Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
     “Defaulting Lender” means, subject to Section 2.16(d), at any time, any
Lender that, at such time (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Advances or participations in
respect of Letters of Credit, within two Business Days of the date required to
be funded by it hereunder, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower (based on its reasonable belief that such
Lender may not fulfill its funding obligations hereunder), to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations hereunder, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any debtor relief
law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the control, ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority.
     “Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule II.
     “DnB NOR Bank” means DnB NOR Bank ASA.
     “Dollar” and the sign “$” mean lawful money of the United States.
     “Domestic Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Domestic Lending Office” opposite
its name on Schedule I hereto or in the Lender Assignment Agreement pursuant to
which it became a Lender Party, or such other office of such Lender Party as
such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
     “Effective Date” means the date this Agreement becomes effective pursuant
to Section 11.8.
     “Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
     “Equivalent” (i) in Dollars of any Committed Currency on any date, means
the quoted spot rate at which the Administrative Agent’s principal office in
London offers to exchange Dollars for such Committed Currency in London prior to
11:00 A.M. (London time) on such date and (ii) in any Committed Currency of
Dollars on any date, means the quoted spot rate at which the Administrative
Agent’s principal office in London offers to exchange such Committed Currency
for Dollars in London prior to 11:00 A.M. (London time) on such date.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections.
     “Euro” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as

5



--------------------------------------------------------------------------------



 



referred to in the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
     “Event of Default” is defined in Section 7.1.
     “Existing Debt” means the obligations of the Borrower or its Subsidiaries
in connection with (i) the Bareboat Charterparty with respect to the vessel
BRILLIANCE OF THE SEAS dated July 5, 2002 between Halifax Leasing (September)
Limited and RCL (UK) LTD, (ii) that certain Hull No. S-675 Credit Agreement
dated as of August 7, 2008 among Celebrity Solstice Inc., the lenders from time
to time party thereto and KfW IPEX-Bank GmbH (“KfW”), as Hermes agent and
administrative agent, (iii) that certain Hull No. S-676 Credit Agreement dated
as of April 15, 2009 among Celebrity Equinox Inc., the lenders from time to time
party thereto and KfW, as Hermes agent and administrative agent, (iv) that
certain credit agreement dated as of May 7, 2009 as amended and restated as of
October 9, 2009 among Oasis of the Seas Inc., the Guarantor, the lenders from
time to time party thereto and BNP Paribas, as administrative agent, (v) that
certain Hull No. S-677 Credit Agreement dated as of November 26, 2009 among
Celebrity Eclipse Inc., the lenders from time to time party thereto and KfW, as
Hermes agent and administrative agent and (vi) that certain credit agreement
dated as of March 15, 2010 among Allure of the Seas Inc., the Guarantor, the
lenders from time to time party thereto and Skandinaviska Enskilda Banken AB
(publ), as administrative agent, and the replacement, extension, renewal or
amendment of the foregoing without increase in the amount or change in any
direct or contingent obligor of such obligations.
     “Existing Group” means the following Persons: (a) A. Wilhelmsen AS., a
Norwegian corporation (“Wilhelmsen”); (b) Cruise Associates, a Bahamian general
partnership (“Cruise”); and (c) any Affiliate of either or both of Wilhelmsen
and Cruise.
     “Existing Principal Subsidiaries” means each Subsidiary of the Borrower
that is a Principal Subsidiary on the Closing Date.
     “Extension Date” has the meaning specified in Section 2.15(b).
     “FATCA” means Sections 1471 through 1474 of the Code, as in effect at the
date hereof, and any current or future regulations promulgated thereunder or
official interpretations thereof.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fiscal Quarter” means any quarter of a Fiscal Year.
     “Fiscal Year” means any annual fiscal reporting period of the Borrower.
     “Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter,
the ratio computed for the period of four consecutive Fiscal Quarters ending on
the close of such Fiscal Quarter of:
     (a) net cash from operating activities (determined in accordance with GAAP)
for such period, as shown in the Borrower’s consolidated statement of cash flow
for such period, to

6



--------------------------------------------------------------------------------



 



     (b) the sum of:
     (i) dividends actually paid by the Borrower during such period (including,
without limitation, dividends in respect of preferred stock of the Borrower);
plus
     (ii) scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.
     “F.R.S. Board” means the Board of Governors of the Federal Reserve System
or any successor thereto.
     “GAAP” is defined in Section 1.4.
     “Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.
     “Hedging Instruments” means options, caps, floors, collars, swaps,
forwards, futures and any other agreements, options or instruments substantially
similar thereto or any series or combination thereof used to hedge interest,
foreign currency and commodity exposures.
     “herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
     “Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; (f) Indebtedness of others guaranteed by such
Person; (g) obligations of such Person in respect of surety bonds and similar
obligations; and (h) Hedging Instruments.
     “Indemnified Liabilities” is defined in Section 11.4.
     “Indemnified Parties” is defined in Section 11.4.
     “Interest Period” means, for each LIBO Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such LIBO
Rate Advance or the date of the Conversion of any Base Rate Advance into such
LIBO Rate Advance and ending on the last day of the

7



--------------------------------------------------------------------------------



 



period selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three, six, nine or twelve months, and
subject to clause (b) of this definition, such longer period as the Borrower and
the Lenders may agree, as the Borrower may, upon notice in substantially the
form of Exhibit C received by the Administrative Agent not later than 11:00 A.M.
(New York City time) on (x) in the case of LIBO Rate Advances denominated in a
Committed Currency, the third Business Day prior to the first day of such
Interest Period or (y) in the case of LIBO Rate Advances denominated in Dollars,
the second Business Day prior to the first day of such Interest Period, select;
provided, however, that:
     (a) Interest Periods commencing on the same date for LIBO Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration (without limiting the ability of the Borrower to have more than one
Borrowing on the same date);
     (b) the Borrower shall not be entitled to select an Interest Period having
duration of longer than twelve months unless, by 2:00 P.M. (New York City time)
on (x) in the case of LIBO Rate Advances denominated in a Committed Currency,
the third Business Day prior to the first day of such Interest Period or (y) in
the case of LIBO Rate Advances denominated in Dollars, the second Business Day
prior to the first day of such Interest Period, each Lender notifies the
Administrative Agent that such Lender will be providing funding for such
Revolving Credit Borrowing with such Interest Period (the failure of any Lender
to so respond by such time being deemed for all purposes of this Agreement as an
objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Lenders object to the requested duration of
such Interest Period, the duration of the Interest Period for such Revolving
Credit Borrowing shall be one, two, three, six, nine or twelve months, as
specified by the Borrower in the applicable Notice of Revolving Credit Borrowing
as the desired alternative to such requested Interest Period;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Investment” means, relative to any Person,
     (a) any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and
     (b) any ownership or similar interest held by such Person in any other
Person.
     “Issuance” with respect to any Letter of Credit means the issuance,
amendment, renewal or extension of such Letter of Credit.

8



--------------------------------------------------------------------------------



 



     “Issuing Bank” means a Lender Party listed on Schedule I hereto with a
Letter of Credit Commitment or any other Lender acceptable to the Borrower in
its discretion so long as such Lender expressly agrees to perform in accordance
with their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office (which information shall
be recorded by the Administrative Agent in the Register), for so long as such
Issuing Bank or Lender, as the case may be, shall have a Letter of Credit
Commitment.
     “L/C Cash Collateral Account” means an interest bearing cash collateral
account to be established and maintained by the Administrative Agent, over which
the Administrative Agent shall have sole dominion and control, upon terms as may
be satisfactory to the Administrative Agent.
     “L/C Related Documents” has the meaning specified in Section 2.6(b)(i).
     “Lender Assignment Agreement” means a Lender Assignment Agreement
substantially in the form of Exhibit E.
     “Lender” means each Lender Party listed on Schedule I hereto with a
Revolving Credit Commitment and each Assignee Lender.
     “Lender Parties” is defined in the preamble.
     “Letter of Credit” has the meaning specified in Section 2.1(b).
     “Letter of Credit Agreement” has the meaning specified in Section 2.3(a).
     “Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and its Subsidiaries in (a) the Dollar amount set forth opposite
the Issuing Bank’s name on Schedule I hereto under the caption “Letter of Credit
Commitment” or (b) if such Issuing Bank has entered into one or more Lender
Assignment Agreements, the Dollar amount set forth for such Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 11.11.1 as
such Issuing Bank’s “Letter of Credit Commitment”, in each case as such amount
may be reduced prior to such time pursuant to Section 2.5.
     “Letter of Credit Facility” means, at any time, an amount equal to the
least of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time, (b) $125,000,000 and (c) the aggregate amount of the
Revolving Credit Commitments, as such amount may be reduced at or prior to such
time pursuant to Section 2.5.
     “LIBO Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “LIBO Lending Office” opposite its name on
Schedule I hereto or the Lender Assignment Agreement pursuant to which it became
a Lender Party (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender Party as such Lender Party may from
time to time specify to the Borrower and the Administrative Agent.
     “LIBO Rate” means, for any Interest Period for each LIBO Rate Advance
comprising part of the same Revolving Credit Borrowing, the rate per annum
appearing on Reuters LIBOR01 Page (or any successor page) as the London
interbank offered rate for (a) deposits in Dollars or Euros, as applicable, at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period or (b) deposits in Sterling at approximately 11:00 A.M.
(London time) on the first day of such Interest Period, in each case for a term
comparable to such Interest Period or, if for any reason such rate is not

9



--------------------------------------------------------------------------------



 



available, the average (rounded upward to the nearest whole multiple of 1/1000
of 1% per annum, if such average is not such a multiple) of the rate per annum
at which deposits in Dollars or Euros, as applicable, is offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period, or at which deposits in
Sterling is offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) on the first day of such Interest Period, in each case in an
amount substantially equal to such Reference Bank’s LIBO Rate Advance comprising
part of such Revolving Credit Borrowing to be outstanding during such Interest
Period and for a period equal to such Interest Period, subject, however, to the
provisions of Section 2.8.
     “LIBO Rate Advance” means a Revolving Credit Advance denominated in Dollars
or a Committed Currency that bears interest as provided in Section 2.7(a)(ii).
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever.
     “Loan Document” means this Agreement, the Notes, if any, and each Letter of
Credit Agreement.
     “Mandatory Cost” means, with respect to any period for Advances denominated
in Sterling, the percentage rate per annum determined in accordance with
Schedule 1.01.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the rights and remedies of the Administrative Agent or any
Lender Party under the Loan Documents or (c) the ability of the Borrower to
perform its payment Obligations under the Loan Documents.
     “Material Litigation” is defined in Section 5.8
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Debt” means, at any time, the aggregate outstanding principal amount
of all debt (including, without limitation, the principal portion of all
capitalized leases) of the Borrower and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) less the sum of (without
duplication);
     (a) all cash on hand of the Borrower and its Subsidiaries; plus
     (b) all Cash Equivalents.
     “Net Debt to Capitalization Ratio” means, as at any date, the ratio of
(a) Net Debt on such date to (b) Capitalization on such date.
     “New Financings” means proceeds from:
     (a) borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement, and
     (b) the issuance and sale of equity securities.

10



--------------------------------------------------------------------------------



 



     “Non-Consenting Lender” has the meaning specified in Section 2.15(b).
     “Non-Defaulting Lenders” has the meaning specified in Section 2.16(a).
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.13 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.
     “Notice of Issuance” has the meaning specified in Section 2.3(a).
     “Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.2(a).
     “Notice of Swing Line Borrowing” has the meaning specified in
Section 2.2(b).
     “Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement and the Notes.
     “Organic Document” means, relative to the Borrower, its certificate of
incorporation and its by-laws.
     “Participant” is defined in Section 11.11.2.
     “Participant Register” is defined in Section 11.11.2.
     “Participating Member State” means each state so described in any EMU
Legislation.
     “Payment Office” means, for any Committed Currency, such office of Nordea
as shall be from time to time selected by the Administrative Agent and notified
by the Administrative Agent to the Borrower and the Lender Parties.
     “Pension Plan” means a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
being deemed to be a contributing sponsor under section 4069 of ERISA.
     “Person” means any natural person, corporation, partnership, limited
liability company, firm, association, trust, government, governmental agency or
any other entity, whether acting in an individual, fiduciary or other capacity.
     “Prepayment Event” is defined in Section 8.1.
     “Principal Subsidiary” means any Subsidiary of the Borrower that owns a
Vessel.
     “Quarterly Payment Date” means the last day of each March, June, September,
and December or, if any such day is not a Business Day, the next succeeding
Business Day.
     “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction, the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated, such Lender’s Revolving
Credit Commitment as in effect immediately prior to such termination) and the

11



--------------------------------------------------------------------------------



 



denominator of which is the aggregate amount of all Revolving Credit Commitments
at such time (or, if the Revolving Credit Commitments shall have been
terminated, the aggregate amount of all Revolving Credit Commitments as in
effect immediately prior to such termination).
     “Reference Lenders” means Nordea, Citibank and DnB NOR Bank and includes
each replacement Reference Lender appointed by the Administrative Agent pursuant
to Section 2.8.
     “Register” is defined in Section 11.11.3.
     “Required Lenders” means, at any time, Lenders that, in the aggregate, hold
more than 50% of the aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Revolving Credit Advances or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 50% of the Revolving Credit Commitments; provided that if any Lender shall
be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the Revolving Credit Commitments
of such Lender at such time.
     “Revolving Credit Advance” means an advance by a Lender to the Borrower as
part of a Revolving Credit Borrowing and refers to a Base Rate Advance or a LIBO
Rate Advance (each of which shall be a “Type” of Revolving Credit Advance).
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type and, in the case of LIBO Rate
Advances, having the same Interest Period, made by each of the Lenders.
     “Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £5,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €5,000,000.
     “Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.
     “Revolving Credit Commitment” means as to any Lender (a) the Dollar amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment” or (b) if such Lender has entered into a Lender
Assignment Agreement, the Dollar amount set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 11.11.3, as
such amount may be reduced pursuant to Section 2.5.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Senior Debt Rating” means, as of any date, (a) the implied senior debt
rating of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody’s and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency).
For purposes of the foregoing, (i) if only one of S&P and Moody’s shall have in
effect a Senior Debt Rating, the Applicable Margin and the Applicable Percentage
shall be determined by reference to the available rating; (ii) if neither S&P
nor Moody’s shall have in effect a Senior Debt Rating, the Applicable Margin and
the Applicable Percentage will be set in accordance with Level 6 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be, unless (A) within 21 days of being notified by the Administrative Agent that
both Moody’s and S&P have ceased to

12



--------------------------------------------------------------------------------



 



give a Senior Debt Rating, the Borrower has obtained from at least one of such
agencies a private implied rating for its senior debt or (B) having failed to
obtain such private rating within such 21-day period, the Borrower and the
Lenders shall have agreed within a further 15-day period (during which period
the Borrower and the Agents shall consult in good faith to find an alternative
method of providing an implied rating of the Borrower’s senior debt) on an
alternative rating method, which agreed alternative shall apply for the purposes
of this Agreement; (iii) if the ratings established by S&P and Moody’s shall
fall within different levels, the Applicable Margin and the Applicable
Percentage shall be based upon the higher rating unless such ratings differ by
two or more levels, in which case the applicable level will be deemed to be one
level below the higher of such levels; (iv) if any rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change;
and (v) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Senior Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.
     “Sterling” means the lawful currency of the United Kingdom of Great Britain
and Northern Ireland.
     “Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.
     “Subsidiary” means, with respect to any Person, any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
     “Swing Line Advance” means an advance made by the Swing Line Bank pursuant
to Section 2.1(c) or any Lender pursuant to Section 2.2(b).
     “Swing Line Bank” means Nordea.
     “Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance
made by the Swing Line Bank.
     “Swing Line Commitment” means the amount set forth opposite the Swing Line
Bank’s name on Schedule I hereto, as such amount may be reduced pursuant to
Section 2.5.
     “Taxes” is defined in Section 3.6.
     “Termination Date” means the earliest of ( November 19, 2014, subject to
the extension thereof pursuant to Section 2.15, (b) the date of termination in
whole of the Commitments pursuant to Section 2.5 and (c) the date on which any
Commitment Termination Event occurs; provided, however, that the Termination
Date of any Lender that is a Non-Consenting Lender to any requested extension
pursuant to Section 2.15 shall be the Termination Date in effect immediately
prior to the applicable Extension Date for all purposes of this Agreement.

13



--------------------------------------------------------------------------------



 



     “Type” means the distinction of an Advance as a LIBO Rate Advance or a Base
Rate Advance.
     “Unissued Letter of Credit Commitment” means, with respect to any Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of the Borrower or any of its Subsidiaries in an amount equal to the
excess of (a) the amount of its Letter of Credit Commitment over (b) the
aggregate Available Amount of all Letters of Credit issued by such Issuing Bank.
     “Unused Commitment” means, with respect to each Lender at any time,
(a) such Lender’s Revolving Credit Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Advances made by such Lender (in its
capacity as a Lender, and not as a Swing Line Bank) and outstanding at such
time, plus (ii) such Lender’s Ratable Share of (A) the aggregate Available
Amount of all the Letters of Credit outstanding at such time, (B) the aggregate
principal amount of all Advances made by each Issuing Bank pursuant to
Section 2.3(c) that have not been ratably funded by such Lender and outstanding
at such time and (C) the aggregate principal amount of all Swing Line Advances
then outstanding.
     “United States” or “U.S.” means the United States of America, its fifty
States and the District of Columbia.
     “Vessel” means a passenger cruise vessel owned by the Borrower or one of
its Subsidiaries.
     “Voting Stock” means shares of capital stock of the Borrower of any class
or classes (however designated) that have by the terms thereof normal voting
power to elect the members of the Board of Directors of the Borrower (other than
voting power upon the occurrence of a stated contingency, such as the failure to
pay dividends).
     SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Disclosure Schedule
and in each Note, Notice of Revolving Credit Borrowing, Notice of Swing Line
Borrowing, Notice of Issuance, notice and other communication delivered from
time to time in connection with this Agreement or any other Loan Document.
     SECTION 1.3. Cross-References. Unless otherwise specified, references in
this Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
     SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 6.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Administrative Agent, references herein to GAAP shall thereafter be construed to
mean IFRS (except as otherwise provided in this Agreement); provided, further,
that if, as a result of (i) any change in GAAP or IFRS or in the interpretation
thereof or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each
case, after the date of the financial statements referred to in Section 5.6,
there is a change in the manner of determining any of the items referred to
herein that are to be determined by reference to GAAP, and the

14



--------------------------------------------------------------------------------



 



effect of such change would (in the reasonable opinion of the Borrower or the
Agents) be such as to affect the basis or efficacy of the covenants contained in
Section 6.2.4 in ascertaining the financial condition of the Borrower or the
consolidated financial condition of the Borrower and its Subsidiaries and the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate such change occurring after the
date hereof in GAAP or the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
then such item shall for the purposes of such Sections of this Agreement
continue to be determined in accordance with GAAP relating thereto as GAAP were
applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith.
ARTICLE II
COMMITMENTS, BORROWING PROCEDURES AND NOTES
     SECTION 2.1. The Advances and Letters of Credit. (a) Revolving Credit
Advances. Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Revolving Credit Advances to the Borrower from time to time
on any Business Day during the period from the Closing Date until the
Termination Date applicable to such Lender in an amount (based in respect of any
Revolving Credit Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Revolving Credit Borrowing) not to exceed such Lender’s
Unused Commitment. Each Revolving Credit Borrowing shall be in an amount not
less than the Revolving Credit Borrowing Minimum or the Revolving Credit
Borrowing Multiple in excess thereof and shall consist of Revolving Credit
Advances of the same Type and in the same currency made on the same day by the
Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment, the Borrower may
borrow under this Section 2.1(a), prepay pursuant to Section 2.10 and reborrow
under this Section 2.1(a).
     (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the Lenders
set forth in this Agreement, to issue letters of credit (each, a “Letter of
Credit”) denominated in Dollars or a Committed Currency for the account of the
Borrower and its Subsidiaries from time to time on any Business Day during the
period from the Closing Date until 30 days before the Termination Date of such
Issuing Bank in an aggregate Available Amount (based in respect of any Letters
of Credit to be denominated in a Committed Currency by reference to the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Issuance) (i) for all Letters of Credit issued by each
Issuing Bank not to exceed at any time the lesser of (x) the Letter of Credit
Facility at such time and (y) such Issuing Bank’s Letter of Credit Commitment at
such time and (ii) for each such Letter of Credit not to exceed an amount equal
to the Unused Commitments of the Lenders at such time. No Letter of Credit shall
have an expiration date (including all rights of the Borrower or the beneficiary
to require renewal) later than five Business Days before the Termination Date of
such Issuing Bank, provided that no Letter of Credit may expire after the
Termination Date of any Non-Consenting Lender if, after giving effect to such
issuance, the aggregate Revolving Credit Commitments of the Consenting Lenders
(including any replacement Lenders) for the period following such Termination
Date would be less than the Available Amount of the Letters of Credit expiring
after such Termination Date. Within the limits referred to above, the Borrower
may from time to time request the issuance of Letters of Credit under this
Section 2.1(b).
     (c) The Swing Line Advances. The Swing Line Bank agrees, on the terms and
conditions hereinafter set forth, to make Swing Line Advances denominated in
Dollars to the Borrower from time to time on any Business Day during the period
from the Closing Date until the Termination Date of the

15



--------------------------------------------------------------------------------



 



Swing Line Bank in an aggregate principal amount (i) for all Swing Line Advances
made by the Swing Line Bank not to exceed at any time the lesser of (x)
$50,000,000 (the “Swing Line Facility”) and (y) the Swing Line Bank’s Swing Line
Commitment at such time and (ii) in an amount for each such Advance not to
exceed the Unused Commitments of the Lenders on such Business Day. No Swing Line
Advance shall be used for the purpose of funding the payment of principal of any
other Swing Line Advance. Each Swing Line Borrowing shall be in an amount of
$1,000,000 or an integral multiple thereof. Within the limits of the Swing Line
Facility and within the limits referred to in clause (ii) above, the Borrower
may borrow under this Section 2.1(c), prepay pursuant to Section 2.10 and
reborrow under this Section 2.1(c).
     SECTION 2.2. Making the Advances. (a) Except as otherwise provided in
Section 2.2(b) or Section 2.3(c), each Revolving Credit Borrowing shall be made
on notice, given not later than (x) 11:00 A.M. (New York City time) on the
second Business Day prior to the date of the proposed Revolving Credit Borrowing
in the case of a Revolving Credit Borrowing consisting of LIBO Rate Advances
denominated in Dollars, (y) 4:00 P.M. (London time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of LIBO Rate Advances denominated in any
Committed Currency, or (z) 11:00 A.M. (New York City time) on the date of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Base Rate Advances, by the Borrower to the Administrative Agent by
telecopier, which shall give to each Lender prompt notice thereof by telecopier
or electronic mail. Each such notice of a Revolving Credit Borrowing (a “Notice
of Revolving Credit Borrowing”) shall be by telephone, confirmed promptly in
writing, or telecopier in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing, (iii)
aggregate amount of such Revolving Credit Borrowing, and (iv) in the case of a
Revolving Credit Borrowing consisting of LIBO Rate Advances, initial Interest
Period and currency for each such Revolving Credit Advance. Each Lender shall,
before 11:00 A.M. (New York City time) on the date of such Revolving Credit
Borrowing, in the case of a Revolving Credit Borrowing consisting of LIBO Rate
Advances denominated in Dollars, before 1:00 P.M. (New York City time) on the
date of such Revolving Credit Borrowing, in the case of a Revolving Credit
Borrowing consisting of Base Rate Advances and before 11:00 A.M. (London time)
on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of LIBO Rate Advances denominated in any Committed
Currency, make available for the account of its Applicable Lending Office to the
Administrative Agent at the applicable Administrative Agent’s Account, in same
day funds, such Lender’s ratable portion of such Revolving Credit Borrowing.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Section 4.2 the Administrative Agent will
make such funds available to the Borrower at the account of the Borrower
specified in the applicable Notice of Revolving Credit Borrowing; provided,
however, that, if such borrowing is denominated in Dollars, the Administrative
Agent shall first make a portion of such funds equal to the aggregate principal
amount of any Swing Line Advances made by the Swing Line Bank and by any other
Lender and outstanding on the date of such Revolving Credit Borrowing, plus
interest accrued and unpaid thereon to and as of such date, available to the
Swing Line Bank and such other Lenders for repayment of such Swing Line
Advances.
     (b) Each Swing Line Borrowing shall be made on notice, given not later than
1:00 P.M. (New York City time) on the date of the proposed Swing Line Borrowing
by the Borrower to the Swing Line Bank and the Administrative Agent, of which
the Administrative Agent shall give prompt notice to the Lenders. Each such
notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be
by telephone, confirmed promptly in writing, or telecopier in substantially the
form of Exhibit B-2 hereto, specifying therein the requested (i) date of such
Borrowing, (ii) amount of such Borrowing and (iii) maturity of such Borrowing
(which maturity shall be no later than the tenth day after the requested date of
such Borrowing). The Swing Line Bank shall, before 4:00 P.M. (New York City
time) on the date of such Swing Line Borrowing, make the Swing Line Borrowing
available to the Administrative Agent at

16



--------------------------------------------------------------------------------



 



the Administrative Agent’s Account, in same day funds. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Section 4.2, the Administrative Agent will make such funds
available to the Borrower at the account of the Borrower specified in the
applicable Notice of Swing Line Borrowing. Upon written demand by the Swing Line
Bank, with a copy of such demand to the Administrative Agent, each other Lender
will purchase from the Swing Line Bank, and the Swing Line Bank shall sell and
assign to each such other Lender, such other Lender’s Ratable Share of such
outstanding Swing Line Advance, by making available for the account of its
Applicable Lending Office to the Administrative Agent for the account of the
Swing Line Bank, by deposit to the Administrative Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Swing Line Advance to be purchased by such Lender. The Borrower hereby
agrees to each such sale and assignment. Each Lender agrees to purchase its
Ratable Share of an outstanding Swing Line Advance on (i) the Business Day on
which demand therefor is made by the Swing Line Bank, provided that notice of
such demand is given not later than 11:00 A.M. (New York City time) on such
Business Day or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. Upon any such assignment by the
Swing Line Bank to any other Lender of a portion of a Swing Line Advance, the
Swing Line Bank represents and warrants to such other Lender that the Swing Line
Bank is the legal and beneficial owner of such interest being assigned by it,
but makes no other representation or warranty and assumes no responsibility with
respect to such Swing Line Advance, this Agreement, the Notes or the Borrower.
If and to the extent that any Lender shall not have so made the amount of such
Swing Line Advance available to the Administrative Agent, such Lender agrees to
pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date such Lender is required to have
made such amount available to the Administrative Agent until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate. If such
Lender shall pay to the Administrative Agent such amount for the account of the
Swing Line Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Swing Line Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Swing Line Advance made by the Swing Line Bank shall be reduced by such amount
on such Business day.
     (c) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select LIBO Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make LIBO Rate Advances shall then be suspended pursuant to Section 2.8 or
3.1 and (ii) the LIBO Rate Advances may not be outstanding as part of more than
15 separate Revolving Credit Borrowings.
     (d) Each Notice of Revolving Credit Borrowing and Notice of Swing Line
Borrowing shall be irrevocable and binding on the Borrower. In the case of any
Revolving Credit Borrowing that the related Notice of Revolving Credit Borrowing
specifies is to be comprised of LIBO Rate Advances, the Borrower shall indemnify
each Lender in accordance with Section 3.4.
     (e) Unless the Administrative Agent shall have received notice from a
Lender or the Swing Line Bank prior to the time of any Revolving Credit
Borrowing or Swing Line Borrowing, as the case may be, that such Lender or the
Swing Line Bank will not make available to the Administrative Agent such
Lender’s or the Swing Line Bank’s ratable portion of such Revolving Credit
Borrowing or Swing Line Borrowing, as the case may be, the Administrative Agent
may assume that such Lender or the Swing Line Bank has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) or (b) of this Section 2.2, as applicable, and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Lender or the Swing Line Bank shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to

17



--------------------------------------------------------------------------------



 



the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Advances comprising such Borrowing and (ii) in the case of such
Lender or the Swing Line Bank, (A) the Federal Funds Rate in the case of
Advances denominated in Dollars or (B) the cost of funds incurred by the
Administrative Agent in respect of such amount in the case of Advances
denominated in Committed Currencies. If such Lender or the Swing Line Bank shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s or the Swing Line Bank’s Advance as part
of such Borrowing for purposes of this Agreement.
     (f) The failure of any Lender to make the Revolving Credit Advance to be
made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Credit Advance on the date
of such Revolving Credit Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make the Revolving Credit Advance to be made by
such other Lender on the date of any Revolving Credit Borrowing.
     (g) If any Lender shall default in its obligations under Section 2.1, the
Agents shall, at the request of the Borrower, use reasonable efforts to find a
bank or other financial institution acceptable to the Borrower to replace such
Lender on terms acceptable to the Borrower and to have such bank or other
financial institution replace such Lender.
     (h) Each Lender may, if it so elects, fulfill its obligation to make or
continue Advances hereunder by causing one of its foreign branches or Affiliates
(or an international banking facility created by such Lender) to make or
maintain such Advance; provided that such Advance shall nonetheless be deemed to
have been made and to be held by such Lender, and the obligation of the Borrower
to repay such Advance shall nevertheless be to such Lender for the account of
such foreign branch, Affiliate or international banking facility.
     SECTION 2.3. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the
Administrative Agent, prompt notice thereof. Each such notice by the Borrower of
Issuance of a Letter of Credit (a “Notice of Issuance”) shall be by telecopier
or telephone, confirmed immediately in writing, specifying therein the requested
(A) date of such Issuance (which shall be a Business Day), (B) Available Amount
of such Letter of Credit, (C) expiration date of such Letter of Credit, (D) name
and address of the beneficiary of such Letter of Credit and (E) form of such
Letter of Credit, such Letter of Credit shall be issued pursuant to such
application and agreement for letter of credit as such Issuing Bank and the
Borrower shall agree for use in connection with such requested Letter of Credit
(a “Letter of Credit Agreement”). If the requested form of such Letter of Credit
is acceptable to such Issuing Bank in its reasonable discretion (it being
understood that any such form shall have only explicit documentary conditions to
draw and shall not include discretionary conditions), such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Section 4.2, make
such Letter of Credit available to the Borrower at its office referred to in
Section 11.2 or as otherwise agreed with the Borrower in connection with such
Issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.
     (b) Participations. By the Issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing or decreasing the amount thereof) and without
any further action on the part of the applicable Issuing Bank or the Lenders,
such Issuing Bank hereby grants to each Lender, and each Lender

18



--------------------------------------------------------------------------------



 



hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Ratable Share of the Available Amount of such Letter of
Credit. The Borrower hereby agrees to each such participation. In consideration
and in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Lender’s Ratable Share of each drawing made under a
Letter of Credit funded by such Issuing Bank and not reimbursed by the Borrower
on the date made, or of any reimbursement payment required to be refunded to the
Borrower for any reason, which amount will be advanced, and deemed to be an
Advance to the Borrower hereunder, regardless of the satisfaction of the
conditions set forth in Section 4.2. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.15, an assignment in accordance with
Section 11.11.1 or otherwise pursuant to this Agreement.
     (c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft
drawn under any Letter of Credit which is not reimbursed by the Borrower on the
date made shall constitute for all purposes of this Agreement the making by any
such Issuing Bank of an Advance, which, in the case of a Letter of Credit
denominated in Dollars, shall be a Base Rate Advance in the amount of such
draft, and, in the case of a Letter of Credit denominated in a Commitment
Currency, shall be a Base Rate Advance in an amount equal to the Equivalent of
Dollars of such Committed Currency determined on the date of such drawing,
without regard to whether the making of such an Advance would exceed such
Issuing Bank’s Unused Commitment. Each Issuing Bank shall give prompt notice of
each drawing under any Letter of Credit issued by it to the Borrower and the
Administrative Agent. Upon written demand by such Issuing Bank, with a copy of
such demand to the Administrative Agent and the Borrower, each Lender shall pay
to the Administrative Agent such Lender’s Ratable Share of such outstanding
Advance pursuant to Section 2.3(b). Each Lender acknowledges and agrees that its
obligation to make Advances pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly after receipt thereof, the Administrative Agent shall
transfer such funds to such Issuing Bank. Each Lender agrees to fund its Ratable
Share of an outstanding Advance on (i) the Business Day on which demand therefor
is made by such Issuing Bank, provided that notice of such demand is given not
later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If and to the extent that any Lender shall not have so made the
amount of such Advance available to the Administrative Agent, such Lender agrees
to pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate for its account or the account of such Issuing Bank, as applicable.
If such Lender shall pay to the Administrative Agent such amount for the account
of any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.

19



--------------------------------------------------------------------------------



 



     (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Administrative Agent and each Lender (with a copy to the Borrower) on the first
Business Day of each month a written report summarizing Issuance and expiration
dates of Letters of Credit issued by such Issuing Bank during the preceding
month and drawings during such month under all Letters of Credit and (B) to the
Administrative Agent and each Lender (with a copy to the Borrower) on the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit issued by such Issuing Bank.
     (e) Failure to Make Advances. The failure of any Lender to make the Advance
to be made by it on the date specified in Section 2.3(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.
     SECTION 2.4. Fees. (a) Facility Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee on the
aggregate amount of such Lender’s Revolving Credit Commitment from the Effective
Date in the case of each Lender party hereto on the Effective Date and from the
effective date specified in the Lender Assignment Agreement pursuant to which it
became a Lender in the case of each other Lender until the Termination Date of
such Lender at a rate per annum equal to the Applicable Percentage in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December, commencing December 31, 2010, and on the final
Termination Date; provided that no Defaulting Lender shall be entitled to
receive any facility fee in respect of its Revolving Credit Commitment for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay such fee that otherwise would have been required to have
been paid to that Defaulting Lender), other than a facility fee, as described
above, on the aggregate principal amount of Advances funded by such Defaulting
Lender outstanding from time to time.
     (b) Letter of Credit Fees. (i) The Borrower shall pay to the Administrative
Agent for the account of each Lender a commission on such Lender’s Ratable Share
of the average daily aggregate Available Amount of all Letters of Credit issued
for the account of the Borrower or any of its Subsidiaries and outstanding from
time to time at a rate per annum equal to the Applicable Margin for LIBO Rate
Advances in effect from time to time during such calendar quarter, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing with the quarter ended December 31, 2010, and on the final
Termination Date; provided, that no Defaulting Lender shall be entitled to
receive any commission in respect of Letters of Credit for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay such commission to that Defaulting Lender but shall pay such commission
as set forth in Section 2.16);
     (ii) The Borrower shall pay to the Issuing Bank, for its own account, a
fronting fee in an amount agreed between the Borrower and the Issuing Bank and
such other issuance fees, transfer fees and other fees and charges in connection
with the Issuance or administration of each Letter of Credit as the Borrower and
the Issuing Bank shall agree.
     SECTION 2.5. Termination or Reduction of the Commitments. (a) Ratable
Termination or Reduction. The Borrower shall have the right, upon at least three
Business Days’ notice to the Administrative Agent, to terminate in whole or
permanently reduce ratably in part the Unused Commitments or the Unissued Letter
of Credit Commitments of the Lenders, provided that each partial reduction shall
be in the aggregate amount of $10,000,000 or an integral multiple of $1,000,000
in excess thereof.

20



--------------------------------------------------------------------------------



 



     (b) Termination of Defaulting Lender. The Borrower shall be entitled at any
time to (i) terminate the Unused Commitment of any Lender that is a Defaulting
Lender (determined after giving effect to any reallocation of participations in
Letters of Credit as provided in Section 2.16) (the “Defaulted Commitments”)
upon prior notice of not less than one Business Day to the Administrative Agent
(which shall promptly notify the Lenders thereof), and/or (ii) replace all of
the Commitments or the Defaulted Commitments of any Lender that is a Defaulting
Lender with Commitments of another financial institution reasonably acceptable
to the Agents, provided that (x) each such assignment shall be either an
assignment of all of the rights and obligations of the Defaulting Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the Defaulting Lender under
this Agreement with respect to all of the Commitments or the Defaulted
Commitments, as the case may be, and (y) concurrently with such assignment,
either the Borrower or one or more Assignee Lender Parties shall pay for the
account of such Defaulting Lender an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Defaulting
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Defaulting Lender under
this Agreement. In either such event, the provisions of Section 2.16(e) shall
apply to all amounts thereafter paid by the Borrower or such Assignee Lender
Parties for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, facility fees, Letter of Credit commissions
or other amounts), provided that (i) no Default and no Prepayment Event shall
have occurred and be continuing and (ii) such termination or assignment shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, each Issuing Bank, the Swing Line Bank or any Lender may
have against such Defaulting Lender.
     SECTION 2.6. Repayment of Advances and Letter of Credit Drawings. (a)
Revolving Credit Advances. The Borrower shall repay to the Administrative Agent
for the account of each Lender on the Termination Date of such Lender the
aggregate principal amount of the Revolving Credit Advances made by such Lender
and then outstanding.
     (b) Letter of Credit Drawings. The obligations of the Borrower under any
Letter of Credit Agreement and any other agreement or instrument relating to any
Letter of Credit issued for the account of the Borrower or any of its
Subsidiaries shall be unconditional and irrevocable, and shall be paid strictly
in accordance with the terms of this Agreement, such Letter of Credit Agreement
and such other agreement or instrument under all circumstances, including,
without limitation, the following circumstances (it being understood that any
such payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by any Issuing Bank of any draft or the reimbursement by the
Borrower thereof):
     (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, any
Lender or any other Person, whether in connection with the transactions
contemplated by the L/C Related Documents or any unrelated transaction;

21



--------------------------------------------------------------------------------



 



     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
     (c) Swing Line Advances. The Borrower shall repay to the Administrative
Agent for the ratable account of the Swing Line Bank and each other Lender which
has made a Swing Line Advance the outstanding principal amount of each Swing
Line Advance made to it by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than ten days after the requested date of such Borrowing) and the
Termination Date applicable to the Swing Line Bank or such Lender, as the case
may be.
     SECTION 2.7. Interest on Advances(a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender or the Swing Line Bank, as the case may be, from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the result of (x) the Base Rate
in effect from time to time plus (y) the Applicable Margin for Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.
     (ii) LIBO Rate Advances. During such periods as such Advance is a LIBO Rate
Advance, a rate per annum equal at all times during each Interest Period for
such Revolving Credit Advance to the result of (x) the LIBO Rate for such
Interest Period for such LIBO Rate Advance plus (y) the Applicable Margin for
LIBO Rate Advances in effect from time to time plus (z) (in the case of a LIBO
Rate Advance denominated in Sterling) the Mandatory Cost, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such LIBO Rate Advance shall be Converted or paid in full.
     (iii) Swing Line Advances. A rate per annum equal at all times to the
result of (x) the Federal Funds Rate in effect from time to time plus (y) the
Applicable Margin for Swing Line Advances in effect from time to time, in each
case payable in arrears the date such Swing Line Advance shall be paid in full.
     (b) Default Interest. After the date any principal amount of any Advance is
due and payable (whether on the applicable Termination Date, upon acceleration
or otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the

22



--------------------------------------------------------------------------------



 



extent permitted by law, interest (after as well as before judgment) on (i) the
unpaid principal amount of each Advance owing to each Lender, payable in arrears
on the dates referred to in clause (a)(i), (a)(ii) or (a)(iii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i), (a)(ii) or (a)(iii) above
and (ii) to the fullest extent permitted by law, the amount of any interest, fee
or other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above, such amounts for each day
during the period of such default at a rate per annum certified by the
Administrative Agent to the Borrower (which certification shall be conclusive in
the absence of manifest error).
     SECTION 2.8. Interest Rate Determination. (a) Each Reference Bank agrees,
if requested by the Administrative Agent, to furnish to the Administrative Agent
timely information for the purpose of determining each LIBO Rate. If any one or
more of the Reference Lenders shall fail to furnish in a timely manner such
information to the Administrative Agent for any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of the
information furnished by the remaining Reference Lenders (provided, that, if all
of the Reference Lenders other than the Administrative Agent fail to supply the
relevant quotations, the interest rate will be fixed by reference only to the
quotation obtained by the Administrative Agent in its capacity as a Reference
Lender). If a Reference Lender ceases for any reason to be able and willing to
act as such, the Administrative Agent shall, at the direction of the Required
Lenders and after consultation with the Borrower and the Lenders, appoint a
replacement for such Reference Lender reasonably acceptable to the Borrower, and
such replaced Reference Lender shall cease to be a Reference Lender hereunder.
The Administrative Agent shall furnish to the Borrower and to the Lenders each
determination of the LIBO Rate made by reference to quotations of interest rates
furnished by Reference Lenders.
     (b) If the Borrower shall fail to select the duration of any Interest
Period for any LIBO Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.1, the Administrative Agent
will forthwith so notify the Borrower and the Lenders and such Advances shall,
on such last day, automatically be continued as a Advance with an Interest
Period having a duration of one month.
     SECTION 2.9. Optional Conversion of Revolving Credit Advances. The Borrower
may on any Business Day, upon notice given to the Administrative Agent in
substantially the form of Exhibit C not later than 11:00 A.M. (New York City
time) on the second Business Day prior to the date of the proposed Conversion
and subject to the provisions of Sections 2.8 and 3.1, Convert all Revolving
Credit Advances denominated in Dollars of one Type comprising the same Borrowing
into Revolving Credit Advances denominated in Dollars of the other Type;
provided, however, that any Conversion of LIBO Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such LIBO
Rate Advances, any Conversion of Base Rate Advances into LIBO Rate Advances
shall be in an amount not less than the minimum amount specified in
Section 2.2(c) and no Conversion of any Revolving Credit Advances shall result
in more separate Revolving Credit Borrowings than permitted under
Section 2.2(c). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Dollar
denominated Revolving Credit Advances to be Converted, and (iii) if such
Conversion is into LIBO Rate Advances, the duration of the initial Interest
Period for each such Advance. Each notice of Conversion shall be irrevocable and
binding on the Borrower.
     SECTION 2.10. Prepayments of Advances. (a) Optional. The Borrower may, upon
notice at least three Business Days prior to the date of such prepayment, in the
case of LIBO Rate Advances denominated in a Committed Currency, at least two
Business Days prior to the date of such prepayment,

23



--------------------------------------------------------------------------------



 



in the case of LIBO Rate Advances denominated in Dollars, and not later than
11:00 A.M. (New York City time) on the date of such prepayment, in the case of
Base Rate Advances or Swing Line Advances, to the Administrative Agent stating
the proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amount of
the Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that each partial prepayment of LIBO Rate
Advances shall be in an aggregate principal amount of not less than the
Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing Multiple in
excess thereof and in the event of any such prepayment of a LIBO Rate Advance,
the Borrower shall be obligated to reimburse the Lenders in respect thereof
pursuant to Section 3.4.
     (b) Mandatory. (i) If, on the last day of any calendar month, the
Administrative Agent notifies the Borrower that, on any interest payment date,
the sum of (A) the aggregate principal amount of all Advances denominated in
Dollars plus the aggregate Available Amount of all Letters of Credit denominated
in Dollars then outstanding plus (B) the Equivalent in Dollars (determined on
the third Business Day prior to such interest payment date) of the aggregate
principal amount of all Advances denominated in Committed Currencies plus the
Available Amount of all Letters of Credit denominated in Committed Currencies
then outstanding exceeds 105% of the aggregate Revolving Credit Commitments of
the Lenders on such date, the Borrower shall, as soon as practicable and in any
event within five Business Days after receipt of such notice, prepay the
outstanding principal amount of any Advances owing by the Borrower in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Revolving Credit Commitments of the Lenders on such date.
     (ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a LIBO Rate
Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 3.4. The
Administrative Agent shall give prompt notice of any prepayment required under
this Section 2.10(b) to the Borrower and the Lenders.
     SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Administrative Agent at the
applicable Administrative Agent’s Account in same day funds. The Borrower shall
make each payment hereunder with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency, irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (at the
Payment Office for such Committed Currency) on the day when due in such
Committed Currency to the Administrative Agent, by deposit of such funds to the
applicable Administrative Agent’s Account in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.4(b)(ii), 3.3, 3.4, 3.5, 3.6 or 3.7) to
the Lenders for the account of their respective Applicable Lending Offices, and
like funds relating to the payment of any other amount payable to any Lender
Party to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of a Lender Assignment Agreement and recording of the information
contained therein in the Register pursuant to Section 11.11.3, from and after
the effective date specified in such Lender Assignment Agreement, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Lender Assignment Agreement shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

24



--------------------------------------------------------------------------------



 



     (b) All computations of interest based on the Base Rate and of interest
based on the LIBO Rate in respect of Advances denominated in Sterling shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the LIBO Rate in
respect of Advances denominated in Dollars or Euros, as applicable, or the
Federal Funds Rate and of fees and Letter of Credit commissions shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
     (c) Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day; provided, however, that, if such extension would cause
payment of interest on or principal of LIBO Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day and provided, further, that any such adjustment to the payment date
shall in each case be made in the computation of payment of interest, fee or
commission, as the case may be.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lender Parties
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender Party. If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender Party shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender Party together with
interest thereon, for each day from the date such amount is distributed to such
Lender Party until the date such Lender Party repays such amount to the
Administrative Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Administrative
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies.
     (e) To the extent that the Administrative Agent receives funds for
application to the amounts owing by the Borrower under or in respect of this
Agreement or any Note in currencies other than the currency or currencies
required to enable the Administrative Agent to distribute funds to the Lender
Parties in accordance with the terms of this Section 2.11, the Administrative
Agent, to the extent permitted by applicable law, shall be entitled to convert
or exchange such funds into Dollars or into a Committed Currency or from Dollars
to a Committed Currency or from a Committed Currency to Dollars, as the case may
be, to the extent necessary to enable the Administrative Agent to distribute
such funds in accordance with the terms of this Section 2.11; provided that the
Borrower and each of the Lender Parties hereby agree that the Administrative
Agent shall not be liable or responsible for any loss, cost or expense suffered
by the Borrower or such Lender Party as a result of any conversion or exchange
of currencies affected pursuant to this Section 2.11(e) or as a result of the
failure of the Administrative Agent to effect any such conversion or exchange;
and provided further that the Borrower agrees, to the extent permitted by
applicable law, to indemnify the Administrative Agent and each Lender Party, and
hold the Administrative Agent and each Lender Party harmless, for any and all
losses, costs and expenses incurred by the Administrative Agent or any Lender
Party for any conversion or exchange of currencies (or the failure to convert or
exchange any currencies) in accordance with this Section 2.11(e).
     SECTION 2.12. Sharing of Payments, Etc If any Lender Party shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than (x) as
payment of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.3(c), (y) as a payment of a Swing Line Advance made by the Swing Line

25



--------------------------------------------------------------------------------



 



Bank that has not been participated to the other Lender Parties pursuant to
Section 2.2(b) or (z) pursuant to Section 3.3, 3.4, 3.5, 3.6 or 3.7) in excess
of its Ratable Share of payments on account of the Revolving Credit Advances
obtained by all the Lender Parties, such Lender Party shall forthwith purchase
from the other Lender Parties such participations in the Revolving Credit
Advances owing to them as shall be necessary to cause such purchasing Lender
Party to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender Party, such purchase from each Lender Party shall be
rescinded and such Lender Party shall repay to the purchasing Lender Party the
purchase price to the extent of such recovery together with an amount equal to
such Lender Party’s ratable share (according to the proportion of (i) the amount
of such Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrower agrees that any Lender Party so purchasing a
participation from another Lender Party pursuant to this Section 2.12 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender Party were the direct creditor of the Borrower in the amount of
such participation.
     SECTION 2.13. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder
in respect of Advances. The Borrower agrees that upon notice by any Lender to
the Borrower (with a copy of such notice to the Administrative Agent) to the
effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Note payable to the order of such Lender in a principal
amount up to the Revolving Credit Commitment of such Lender.
     (b) The Register maintained by the Administrative Agent pursuant to
Section 11.11.3 shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date, currency and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Lender Assignment Agreement delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.
     (c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error.
     SECTION 2.14. [reserved.]
     SECTION 2.15. Extension of Termination Date. (a) At least 45 days but not
more than 60 days prior to the first and/or second anniversaries of the Closing
Date, the Borrower, by written notice to the Administrative Agent, may request
an extension of the Termination Date in effect at such time by one year from its
then scheduled expiration. The Administrative Agent shall promptly notify each
Lender Party of such request, and each Lender Party shall in turn, in its sole
discretion, not later than 30 days prior to the applicable anniversary date,
notify the Borrower and the Administrative Agent in writing as to whether such
Lender Party will consent to such extension. If any Lender Party shall fail to
notify the

26



--------------------------------------------------------------------------------



 



Administrative Agent and the Borrower in writing of its consent to any such
request for extension of the Termination Date at least 30 days prior to such
anniversary date, such Lender Party shall be deemed to be a Non-Consenting
Lender with respect to such request. The Administrative Agent shall notify the
Borrower not later than 25 days prior to the applicable anniversary date of the
decision of the Lender Parties regarding the Borrower’s request for an extension
of the Termination Date.
     (b) If all the Lender Parties consent in writing to any such request in
accordance with subsection (a) of this Section 2.15, the Termination Date in
effect at such time shall, effective as at the Termination Date (the “Extension
Date”), be extended for one year. If less than all of the Lender Parties consent
in writing to any such request in accordance with subsection (a) of this
Section 2.15, the Termination Date in effect at such time shall, effective as at
the applicable Extension Date and subject to subsection (d) of this
Section 2.15, be extended as to those Lender Parties that so consented (each a
“Consenting Lender”) but shall not be extended as to any other Lender Party
(each a “Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender Party pursuant to this Section 2.15 and the
Commitment(s) of such Lender Party are not assumed in accordance with subsection
(c) of this Section 2.15 on or prior to the applicable Extension Date, the
Commitment(s) of such Non-Consenting Lender shall automatically terminate in
whole on such unextended Termination Date without any further notice or other
action by the Borrower, such Lender Party or any other Person; provided that
such Non-Consenting Lender’s rights under Sections 3.3, 3.4, 3.5, 3.6 and 3.7,
and its obligations under Section 10.2, shall survive the Termination Date for
such Lender Party as to matters occurring prior to such date. It is understood
and agreed that no Lender Party shall have any obligation whatsoever to agree to
any request made by the Borrower for any requested extension of the Termination
Date.
     (c) If less than all of the Lender Parties consent to any such request
pursuant to subsection (a) of this Section 2.15, the Borrower may arrange for
one or more Consenting Lenders or other Person eligible to be an assignee of a
Lender pursuant to Section 11.11.1 (an “Eligible Assignee”) to assume, effective
as of the Extension Date, any Non-Consenting Lender’s Commitment(s) and all of
the obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that the amount of the Revolving Credit Commitment of
any such Eligible Assignee as a result of such substitution shall in no event be
less than $25,000,000 unless the amount of the Revolving Credit Commitment of
such Non-Consenting Lender is less than $25,000,000, in which case such Eligible
Assignee shall assume all of such lesser amount; and provided further that:
     (i) any such Consenting Lender or Eligible Assignee shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
     (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
     (iii) with respect to any such Eligible Assignee, the applicable processing
and recordation fee required under Section 11.11.1 for such assignment shall
have been paid;
provided further that such Non-Consenting Lender’s rights under Sections 3.3,
3.4, 3.5, 3.6 and 3.7, and its obligations under Section 10.2, shall survive
such substitution as to matters occurring prior to the date of substitution. At
least three Business Days prior to any Extension Date, (A) each such Eligible

27



--------------------------------------------------------------------------------



 



Assignee, if any, shall have delivered to the Borrower and the Administrative
Agent a Lender Assignment Agreement, duly executed by such Eligible Assignee,
such Non-Consenting Lender, the Borrower and the Administrative Agent, (B) any
such Consenting Lender shall have delivered confirmation in writing satisfactory
to the Borrower and the Administrative Agent as to the increase in the amount of
its Commitment and (C) each Non-Consenting Lender being replaced pursuant to
this Section 2.15 shall have delivered to the Administrative Agent any Note or
Notes held by such Non-Consenting Lender. Upon the payment or prepayment of all
amounts referred to in clauses (i), (ii) and (iii) of the immediately preceding
sentence, each such Consenting Lender or Eligible Assignee, as of the Extension
Date, will be substituted for such Non-Consenting Lender under this Agreement
and shall be a Lender for all purposes of this Agreement, without any further
acknowledgment by or the consent of the other Lenders, and the obligations of
each such Non-Consenting Lender hereunder shall, by the provisions hereof, be
released and discharged.
     (d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.15) Lenders having Revolving Credit Commitments
equal to at least 50% of the Revolving Credit Commitments in effect immediately
prior to the Extension Date consent in writing to a requested extension not
later than one Business Day prior to such Extension Date, the Administrative
Agent shall so notify the Borrower, and the Termination Date then in effect
shall be extended for the additional one-year period as described in subsection
(a) of this Section 2.15, and all references in this Agreement, and in the
Notes, if any, to the “Termination Date” shall, with respect to each Consenting
Lender and each Eligible Assignee for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Administrative Agent shall notify the Lender Parties (including, without
limitation, each Eligible Assignee) of the extension of the scheduled
Termination Date in effect immediately prior thereto and shall thereupon record
in the Register the relevant information with respect to each such Consenting
Lender and each such Eligible Assignee.
     SECTION 2.16. Defaulting Lenders. (a) If any Letters of Credit are
outstanding at the time a Lender becomes a Defaulting Lender, and the
Commitments have not been terminated in accordance with Section 7.3, then:
     (i) so long as no Default and no Prepayment Event shall have occurred and
be continuing, all or any part of the Available Amount of outstanding Letters of
Credit shall be reallocated among the Lenders that are not Defaulting Lenders
(“Non-Defaulting Lenders”) in accordance with their respective Ratable Shares
(disregarding any Defaulting Lender’s Revolving Credit Commitment) but only to
the extent that the sum of (A) the aggregate principal amount of all Advances
made by such Non-Defaulting Lenders (in their capacity as Lenders) and
outstanding at such time, plus (B) such Non-Defaulting Lenders’ Ratable Shares
(before giving effect to the reallocation contemplated herein) of the Available
Amount of all outstanding Letters of Credit, plus (C) the aggregate principal
amount of all Advances made by each Issuing Bank pursuant to Section 2.3(c) that
have not been ratably funded by such Non-Defaulting Lenders and outstanding at
such time, plus (D) such Defaulting Lender’s Ratable Share of the Available
Amount of such Letters of Credit, does not exceed the total of all
Non-Defaulting Lenders’ Revolving Credit Commitments.
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by each Issuing Bank, cover the exposure of such Issuing Bank to such
Defaulting Lender’s Ratable Share of the Available Amount of such Letters of
Credit (after giving effect to any partial reallocation pursuant to clause
(i) above) by (x) prepaying Advances in an amount sufficient to permit such
reallocation to be effected completely or (y) providing cash collateral or a
letter of credit to such Issuing Bank; provided that such cash collateral or
letter of credit shall be released promptly upon

28



--------------------------------------------------------------------------------



 



the earliest of, (A) so long as no Default and no Prepayment Event shall have
occurred and be continuing, the reallocation of the Available Amount of
outstanding Letters of Credit among Non-Defaulting Lenders in accordance with
clause (i) above, (B) the termination of the Defaulting Lender status of the
applicable Lender or (C) the existence of excess cash collateral or letter of
credit coverage (in which case, the amount equal to such excess cash collateral
or letter of credit coverage shall be released);
     (iii) if the Ratable Shares of Letters of Credit of the Non-Defaulting
Lenders are reallocated pursuant to this Section 2.16(a), then the fees payable
to the Lenders pursuant to Section 2.4(b)(i) shall be adjusted in accordance
with such Non-Defaulting Lenders’ Ratable Shares of Letters of Credit; and
     (iv) if any Defaulting Lender’s Ratable Share of Letters of Credit is
neither cash collateralized nor reallocated pursuant to Section 2.16(a), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.4(b)(i) with
respect to such Defaulting Lender’s Ratable Share of Letters of Credit shall be
payable to the Issuing Bank until such Defaulting Lender’s Ratable Share of
Letters of Credit is cash collateralized, backed by a letter of credit and/or
reallocated.
     (b) So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit unless it is satisfied
that the related exposure will be 100% covered by the Revolving Credit
Commitments of the Non-Defaulting Lenders, cash collateral or a letter of credit
provided by the Borrower, and participating interests in any such newly issued
or increased Letter of Credit shall be allocated among Non-Defaulting Lenders in
a manner consistent with Section 2.16(a)(i) (and Defaulting Lenders shall not
participate therein).
     (c) No Revolving Credit Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 2.16, performance by the Borrower of its obligations shall not be
excused or otherwise modified as a result of the operation of this Section 2.16.
The rights and remedies against a Defaulting Lender under this Section 2.16 are
in addition to any other rights and remedies which the Borrower, the
Administrative Agent, each Issuing Bank, the Swing Line Bank or any Lender may
have against such Defaulting Lender.
     (d) If the Borrower, the Administrative Agent, the Swing Line Bank and each
Issuing Bank agree in writing in their reasonable determination that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral or
letters of credit), that Lender will, to the extent applicable, purchase that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Advances
and funded and unfunded participations in Letters of Credit to be held on a pro
rata basis by the Lenders in accordance with their Ratable Share (without giving
effect to Section 2.16(a)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.
     (e) Notwithstanding anything to the contrary contained in this Agreement,
any payment of principal, interest, facility fees, Letter of Credit commissions
or other amounts received by the Administrative Agent for the account of any
Defaulting Lender under this Agreement (whether voluntary

29



--------------------------------------------------------------------------------



 



or mandatory, at maturity, pursuant to Article VI or otherwise) shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to each Issuing Bank hereunder;
third, if so determined by the Administrative Agent or requested by each Issuing
Bank, to be held as cash collateral for future funding obligations of such
Defaulting Lender in respect of any participation in any Letter of Credit;
fourth, as the Borrower may request (so long as no Default and no Prepayment
Event shall have occurred and be continuing), to the funding of any Advance in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in the
L/C Cash Deposit Account and released in order to satisfy obligations of such
Defaulting Lender to fund Advances under this Agreement; sixth, to the payment
of any amounts owing to the Lenders or each Issuing Bank as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or Issuing
Bank against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
and no Prepayment Event shall have occurred and be continuing, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advance in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Advances were
made or the related Letters of Credit were issued at a time when the applicable
conditions set forth in Article III were satisfied or waived, such payment shall
be applied solely to pay the Advances of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender and provided further that any amounts held as cash collateral
for funding obligations of a Defaulting Lender shall be returned to such
Defaulting Lender upon the termination of this Agreement and the satisfaction of
such Defaulting Lender’s obligations hereunder. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.16 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
ARTICLE III
CERTAIN LIBO RATE AND OTHER PROVISIONS
     SECTION 3.1. LIBO Rate Lending Unlawful. If the introduction of or any
change in or in the interpretation of any law makes it unlawful, or any central
bank or other governmental authority having jurisdiction over such Lender
asserts that it is unlawful, for such Lender to make, continue or maintain any
Advance bearing interest at a rate based on the LIBO Rate, the obligations of
such Lender to make, continue or maintain any Advances bearing interest at a
rate based on the LIBO Rate shall, upon notice thereof to the Borrower, the
Administrative Agent and each other Lender, forthwith be suspended until the
circumstances causing such suspension no longer exist, provided that such
Lender’s obligation to make, continue and maintain Advances hereunder shall be
automatically converted into an obligation to make, continue and maintain
Advances bearing interest at a rate to be negotiated between such Lender and the
Borrower that is the equivalent of the sum of the LIBO Rate for the relevant
Interest Period plus the Applicable Margin applicable to LIBO Rate Advances plus
the Mandatory Cost (in the case of a LIBO Rate Advance denominated in Sterling)
or, if such negotiated rate is not agreed upon by the Borrower and such Lender
within fifteen Business Days, a rate equal to the Federal Funds Rate from time
to time in effect plus the Applicable Margin applicable to LIBO Rate Advances
plus the Mandatory Cost (in the case of a LIBO Rate Advance denominated in
Sterling).
     SECTION 3.2. Deposits Unavailable. If the Administrative Agent shall have
determined that:

30



--------------------------------------------------------------------------------



 



     (a) deposits in the relevant amount, in the relevant currency and for the
relevant Interest Period are not available to the Reference Lenders in their
relevant market; or
     (b) by reason of circumstances affecting the Reference Lenders’ relevant
market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Advances,
then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders. The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate and interest period (or interest periods) to be substituted for those which
would otherwise have applied under this Agreement. If the Borrower, the Lenders
and the Administrative Agent are unable to agree upon an interest rate (or
rates) and interest period (or interest periods) prior to the date occurring
fifteen Business Days after the giving of such Determination Notice, the
interest rate to take effect at the end of the Interest Period current at the
date of the Determination Notice shall be equal to the sum of the Applicable
Margin applicable to LIBO Rate Advances plus the Federal Funds Rate in effect
from time to time.
     SECTION 3.3. Increased Costs, etc. If a change in any applicable treaty,
law, regulation or regulatory requirement or in the interpretation thereof or in
its application to the Borrower, or if compliance by any Lender Party with any
applicable direction, request, requirement or guideline (whether or not having
the force of law) of any governmental or other authority including, without
limitation, any agency of the European Union or similar monetary or
multinational authority insofar as it may be changed or imposed after the date
hereof, shall:
     (a) subject any Lender Party to any taxes, levies, duties, charges, fees,
deductions or withholdings of any nature with respect to its commitment to lend
or to issue or participate in Letters of Credit and other commitments of such
type or the issuance or maintenance of participations in Letters or Credit (or
similar contingent obligations) or any part thereof imposed, levied, collected,
withheld or assessed by any jurisdiction or any political subdivision or taxing
authority thereof (other than taxation on overall net income and, to the extent
such taxes are described in Section 3.6, withholding taxes); or
     (b) change the basis of taxation to any Lender Party (other than a change
in taxation on the overall net income of such Lender Party) of payments of
principal or interest or any other payment due or to become due pursuant to this
Agreement; or
     (c) impose, modify or deem applicable any reserve or capital adequacy
requirements (other than the reserve costs described in Section 3.7) or other
banking or monetary controls or requirements which affect the manner in which a
Lender Party shall allocate its capital resources to its obligations hereunder
or require the making of any special deposits against or in respect of any
assets or liabilities of, deposits with or for the account of, or loans by, any
Lender Party (provided that such Lender Party shall, unless prohibited by law,
allocate its capital resources to its obligations hereunder in a manner which is
consistent with its present treatment of the allocation of its capital
resources); or
     (d) impose on any Lender Party any other condition affecting its commitment
to lend or to issue or participate in Letters of Credit hereunder,
and the result of any of the foregoing is either (i) to increase the cost to
such Lender Party of making Advances or of issuing or participating in Letters
of Credit or maintaining its Commitment or the

31



--------------------------------------------------------------------------------



 



Mandatory Cost (as calculated in accordance with Schedule 1.01) or any part
thereof, (ii) to reduce the amount of any payment received by such Lender Party
or its effective return hereunder or on its capital or (iii) to cause such
Lender Party to make any payment or to forego any return based on any amount
received or receivable by such Lender Party hereunder, then and in any such case
if such increase or reduction in the opinion of such Lender Party materially
affects the interests of such Lender Party, (A) the Lender Party concerned shall
(through the Administrative Agent) notify the Borrower of the occurrence of such
event and use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Lending Office if the
making of such a designation would avoid the effects of such law, regulation or
regulatory requirement or any change therein or in the interpretation thereof
and would not, in the reasonable judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party and (B) the Borrower shall forthwith upon
demand pay to the Administrative Agent for the account of such Lender Party such
amount as is necessary to compensate such Lender Party for such additional cost
or such reduction and ancillary expenses, including taxes, incurred as a result
of such adjustment, or, if applicable, the portion of such cost that is not
represented by the Mandatory Cost. Such notice shall (i) describe in reasonable
detail the event leading to such additional cost, together with the approximate
date of the effectiveness thereof, (ii) set forth the amount of such additional
cost or Mandatory Cost, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is the
Lender Party’s standard method of calculating such amount, (v) certify that such
request is consistent with its treatment of other borrowers that are subject to
similar provisions, and (vi) certify that, to the best of its knowledge, such
change in circumstance is of general application to the commercial banking
industry in such Lender Party’s jurisdiction of organization or in the relevant
jurisdiction in which such Lender Party does business. Failure or delay on the
part of any Lender Party to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender Party’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender Party pursuant to this Section for any increased costs, Mandatory Costs
or reductions incurred more than three months prior to the date that such Lender
Party notifies the Borrower of the circumstance giving rise to such increased
costs or reductions and of such Lender Party’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
increased costs, Mandatory Costs or reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof, but not more than six months prior to the date that
such Lender Party notifies the Borrower of the circumstance giving rise to such
cost or reductions and of such Lender Party’s intention to claim compensation
therefor.
     SECTION 3.4. Funding Losses. In the event any Lender shall incur any loss
or expense by reason of the liquidation or reemployment of deposits or other
funds acquired by such Lender to make, continue or maintain any portion of the
principal amount of any Advance as a LIBO Rate Advance as a result of:
     (a) any conversion or repayment or prepayment of the principal amount of
any LIBO Rate Advances on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.1 or
otherwise; or
     (b) any LIBO Rate Advances not being made in accordance with the Notice of
Revolving Credit Borrowing therefor due to the fault of the Borrower or as a
result of any of the conditions precedent set forth in Article IV not being
satisfied,
then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such amount as will reimburse such
Lender for such loss or expense. Such written notice shall include calculations
in reasonable detail setting forth the loss or expense to such Lender.

32



--------------------------------------------------------------------------------



 



     SECTION 3.5. Increased Capital Costs. If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority increases the amount of capital required to be
maintained by any Lender Party or any Person controlling such Lender Party, and
the rate of return on its or such controlling Person’s capital as a consequence
of its Commitments or the Advances made by such Lender Party is reduced to a
level below that which such Lender Party or such controlling Person would have
achieved but for the occurrence of any such change in circumstance, then, in any
such case upon notice from time to time by such Lender Party to the Borrower,
the Borrower shall immediately pay directly to such Lender Party additional
amounts sufficient to compensate such Lender Party or such controlling Person
for such reduction in rate of return. Any such notice shall (i) describe in
reasonable detail the capital adequacy requirements which have been imposed,
together with the approximate date of the effectiveness thereof, (ii) set forth
the amount of such lowered return, (iii) describe the manner in which such
amount has been calculated, (iv) certify that the method used to calculate such
amount is such Lender Party’s standard method of calculating such amount,
(v) certify that such request for such additional amounts is consistent with its
treatment of other borrowers that are subject to similar provisions and
(vi) certify that, to the best of its knowledge, such change in circumstances is
of general application to the commercial banking industry in the jurisdictions
in which such Lender Party does business. In determining such amount, such
Lender Party may use any method of averaging and attribution that it shall,
subject to the foregoing sentence, deem applicable. Each Lender Party agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Lending Office if the making
of such a designation would avoid such reduction in such rate of return and
would not, in the reasonable judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party. Failure or delay on the part of any Lender
Party to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender Party’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender Party pursuant to this
Section for any increased costs or reductions incurred more than three months
prior to the date that such Lender Party notifies the Borrower of the
circumstance giving rise to such reductions and of such Lender Party’s intention
to claim compensation therefor; provided further that, if the circumstance
giving rise to such reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender Party
notifies the Borrower of the circumstance giving rise to such reductions and of
such Lender Party’s intention to claim compensation therefor.
     SECTION 3.6. Taxes. All payments by the Borrower of principal of, and
interest on, the Advances and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority, but
excluding, with respect to each Lender Party, taxes imposed on or measured by
such Lender Party’s net income or receipts and franchise taxes imposed in lieu
of net income taxes or taxes on receipts, by the jurisdiction under the laws of
which such Lender Party is organized or any political subdivision thereof or the
jurisdiction of such Lender Party’s Lending Office or any political subdivision
thereof or any other jurisdiction unless such net income taxes are imposed
solely as a result of the Borrower’s activities in such other jurisdiction (such
non-excluded items being called “Taxes”). In the event that any withholding or
deduction from any payment to be made by the Borrower hereunder is required in
respect of any Taxes pursuant to any applicable law, rule or regulation, then
the Borrower will:
     (a) pay directly to the relevant authority the full amount required to be
so withheld or deducted;

33



--------------------------------------------------------------------------------



 



     (b) promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and
     (c) pay to the Administrative Agent for the account of the Lender Parties
such additional amount or amounts as is necessary to ensure that the net amount
actually received by each Lender Party will equal the full amount such Lender
Party would have received had no such withholding or deduction been required.
Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender Party with respect to any payment received by the Administrative
Agent or such Lender Party hereunder, the Administrative Agent or such Lender
Party may pay such Taxes and the Borrower will promptly pay such additional
amounts (including any penalties, interest or expenses) as is necessary in order
that the net amount received by such person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
person would have received had not such Taxes been asserted.
     Any Lender Party claiming any additional amounts payable pursuant to this
Section agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender Party, be otherwise disadvantageous to
such Lender Party.
     If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lender Parties, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lender Parties for any incremental
withholding Taxes, interest or penalties that may become payable by any Lender
Party as a result of any such failure (so long as such amount did not become
payable as a result of the failure of such Lender Party to provide timely notice
to the Borrower of the assertion of a liability related to the payment of
Taxes). For purposes of this Section 3.6, a distribution hereunder by the
Administrative Agent or any Lender Party to or for the account of any Lender
Party shall be deemed a payment by the Borrower.
     If any Lender Party is entitled to any refund, credit, deduction or other
reduction in tax by reason of any payment made by the Borrower in respect of any
tax under this Section 3.6 or by reason of any payment made by the Borrower
pursuant to Section 3.3, such Lender Party shall use reasonable efforts to
obtain such refund, credit, deduction or other reduction and, promptly after
receipt thereof, will pay to the Borrower such amount (plus any interest
received by such Lender Party in connection with such refund, credit, deduction
or reduction) as is equal to the net after-tax value to such Lender Party of
such part of such refund, credit, deduction or reduction as such Lender Party
reasonably determines is allocable to such tax or such payment (less
out-of-pocket expenses incurred by such Lender Party), provided that no Lender
Party shall be obligated to disclose to the Borrower any information regarding
its tax affairs or tax computations.
     Each Lender Party (and each Participant) agrees with the Borrower and the
Administrative Agent that it will (i) in the case of a Lender Party or a
Participant that is organized under the laws of a jurisdiction other than the
United States (a) provide to the Administrative Agent and the Borrower an
appropriately executed copy of Internal Revenue Service Form W-8ECI certifying
that any payments made to or for the benefit of such Lender Party or such
Participant are effectively connected with a trade or business in the United
States (or, alternatively, Internal Revenue Service Form W-8BEN, but only if the
applicable treaty described in such form provides for a complete exemption from
U.S. federal income tax withholding), or any successor form, on or prior to the
date hereof (or, in the case of any assignee Lender Party or Participant, on or
prior to the date of the relevant assignment or participation), (b) notify

34



--------------------------------------------------------------------------------



 



the Administrative Agent and the Borrower if the certifications made on any form
provided pursuant to this paragraph are no longer accurate and true in all
material respects and (c) provide such other tax forms or other documents as
shall be prescribed by applicable law, if any, or as otherwise reasonably
requested, to demonstrate, to the extent applicable, that payments to such
Lender Party (or Participant) hereunder are exempt from withholding under FATCA,
and (ii) in all cases, provide such forms, certificates or other documents, as
and when reasonably requested by the Borrower, necessary to claim any applicable
exemption from, or reduction of, Taxes or any payments made to or for benefit of
such Lender Party or such Participant, provided that the Lender Party or
Participant is legally able to deliver such forms, certificates or other
documents. For any period with respect to which a Lender Party (or Participant)
has failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided (which, in the case of an Assignee
Lender, would be the date on which the original assignor was required to provide
such form) or if such form otherwise is not required hereunder) such Lender
Party (or Participant) shall not be entitled to the benefits of this Section 3.6
with respect to Taxes imposed by reason of such failure.
     SECTION 3.7. Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 3.3, the Borrower shall pay to each Lender on the last
day of each Interest Period of each LIBO Rate Advance, so long as the relevant
Lending Office of such Lender is required to maintain reserves against
“Eurocurrency liabilities” under Regulation D of the F.R.S. Board, upon notice
from such Lender, an additional amount equal to the product of the following for
each LIBO Rate Advance for each day during such Interest Period:
     (i) the principal amount of such LIBO Rate Advance outstanding on such day;
and
     (ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such LIBO Rate Advance for
such Interest Period as provided in this Agreement (less the Applicable Margin
applicable to LIBO Rate Advances and the Applicable Percentage) and the
denominator of which is one minus any increase after the Effective Date in the
effective rate (expressed as a decimal) at which such reserve requirements are
imposed on such Lender minus (y) such numerator; and
     (iii) 1/360.
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
     SECTION 3.8. Replacement Lenders, etc. If the Borrower shall be required to
make any payment to any Lender pursuant to Section 3.3, 3.4, 3.5, 3.6 or 3.7,
the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender Party of such required payment to (a)
terminate such Lender Party’s Revolving Credit Commitment (whereupon the Ratable
Shares of each other Lender Party shall

35



--------------------------------------------------------------------------------



 



automatically be adjusted to an amount equal to each such Lender Party’s ratable
share of the remaining Revolving Credit Commitments), and such Lender Party’s
right to receive any facility fee accruing after such termination, (b) prepay
the affected portion of such Lender Party’s Advances in full, together with
accrued interest thereon through the date of such prepayment (provided that the
Borrower shall not prepay any such Lender Party pursuant to this clause
(b) without replacing such Lender Party pursuant to the following clause
(c) until a 30-day period shall have elapsed during which the Borrower and the
Agents shall have attempted in good faith to replace such Lender Party), and/or
(c) replace such Lender Party with another financial institution reasonably
acceptable to the Agents, provided that (i) each such assignment shall be either
an assignment of all of the rights and obligations of the assigning Lender Party
under this Agreement or an assignment of a portion of such rights and
obligations made concurrently with another such assignment or other such
assignments that together cover all of the rights and obligations of the
assigning Lender Party under this Agreement and (ii) no Lender Party shall be
obligated to make any such assignment as a result of a demand by the Borrower
pursuant to this Section unless and until such Lender Party shall have received
one or more payments from either the Borrower or one or more Assignee Lender
Parties in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender Party, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender Party under this Agreement. Each Lender
Party represents and warrants to the Borrower that, as of the date of this
Agreement (or, with respect to any Lender Party not a party hereto on the date
hereof, on the date that such Lender Party becomes a party hereto), there is no
existing treaty, law, regulation, regulatory requirement, interpretation,
directive, guideline, decision or request pursuant to which such Lender Party
would be entitled to request any payments under any of Sections 3.3, 3.4, 3.5,
3.6 and 3.7 to or for account of such Lender Party.
     SECTION 3.9. Setoff. Upon the occurrence and during continuance of an Event
of Default or Prepayment Event, each Lender Party shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations owing to it any and all balances, credits, deposits, accounts
or moneys of the Borrower then or thereafter maintained with such Lender Party;
provided that any such appropriation and application shall be subject to the
provisions of Section 2.12. Each Lender Party agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender Party; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Lender
Party under this Section are in addition to other rights and remedies (including
other rights of setoff under applicable law or otherwise) which such Lender
Party may have.
     SECTION 3.10. Use of Proceeds. The Borrower shall apply the proceeds of
each Borrowing in accordance with the third recital; without limiting the
foregoing, no proceeds of any Advance will be used to acquire any equity
security of a class which is registered pursuant to Section 12 of the Securities
Exchange Act of 1934 or any “margin stock”, as defined in F.R.S. Board
Regulation U.
ARTICLE IV
CONDITIONS TO BORROWING
     SECTION 4.1. Effectiveness. The obligations of the Lender Parties to fund
any Borrowing or to issue any Letter of Credit shall be effective on and as of
the first date (the “Closing Date”) on which each of the conditions precedent
set forth in this Section 4.1 shall have been satisfied.
     (a) Resolutions, etc. The Administrative Agent shall have received from the
Borrower:

36



--------------------------------------------------------------------------------



 



     (i) a certificate, dated the Closing Date, of its Secretary or Assistant
Secretary as to the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document
and as to the truth and completeness of the attached:
     (x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and
     (y) Organic Documents of the Borrower,
and upon which certificate each Lender Party may conclusively rely until it
shall have received a further certificate of the Secretary of the Borrower
canceling or amending such prior certificate; and
     (ii) a Certificate of Good Standing issued by the relevant Liberian
authorities in respect of the Borrower.
     (b) Delivery of Notes. The Administrative Agent shall have received, for
the account of the respective Lenders, the Notes requested by Lenders pursuant
to Section 2.13 at least five Business Days prior to the Closing Date, duly
executed and delivered by the Borrower.
     (c) Opinions of Counsel. The Administrative Agent shall have received
opinions, dated the Closing Date and addressed to the Agents and each Lender
Party, from:
     (i) Bradley H. Stein, Esq., counsel to the Borrower, substantially in the
form of Exhibit D-1 hereto; and
     (ii) Watson, Farley & Williams (New York) LLP, counsel to the Borrower, as
to Liberian Law and New York Law, substantially in the form of Exhibit D-2
hereto.
     (d) Closing Fees, Expenses, etc. The Administrative Agent shall have
received for its own account, or for the account of each Lender Party, as the
case may be, all fees that the Borrower shall have agreed in writing to pay to
the Administrative Agent (whether for its own account or for account of any of
the Lender Parties) and all invoiced expenses of the Administrative Agent
(including the agreed fees and expenses of counsel to the Administrative Agent)
on or prior to the Closing Date.
     SECTION 4.2. All Borrowings and Issuances. The obligation of each Lender to
fund any Advance on the occasion of any Borrowing (including the initial
Borrowing) (other than (x) a Swing Line Advance made by a Lender pursuant to
Section 2.2(b) or (y) an Advance made by any Issuing Bank or any Lender pursuant
to Section 2.3(c)) and the obligation of any Issuing Bank to issue a Letter of
Credit shall be subject to the satisfaction of each of the conditions precedent
set forth in this Section 4.2.
     (a) Compliance with Warranties, No Default, etc. Both before and after
giving effect to any Borrowing or Issuance the following statements shall be
true and correct:
     (i) the representations and warranties set forth in Article V (excluding,
however, those contained in Sections 5.9, 5.10 and 5.12) shall be true and
correct in all material respects except for those representations and warranties
that are qualified by materiality or Material Adverse Effect, which shall be
true and correct, with the same effect as if then made; and
     (ii) no Default and no Prepayment Event and no event which (with notice or
lapse of time or both) would become a Prepayment Event shall have then occurred
and be continuing.

37



--------------------------------------------------------------------------------



 



     (b) Request. The Administrative Agent shall have received a Notice of
Revolving Credit Borrowing, Notice of Swing Line Borrowing or a Notice of
Issuance, as applicable. Each of the delivery of a Revolving Credit Borrowing,
Notice of Swing Line Borrowing or a Notice of Issuance, as applicable, and the
acceptance by the Borrower of the proceeds of such Borrowing or Issuance shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or Issuance (both immediately before and after giving effect to
such Borrowing or Issuance and the application of the proceeds thereof) the
statements made in Section 4.2(a) are true and correct.
     SECTION 4.3. Determinations Under Section 4.1. For purposes of determining
compliance with the conditions specified in Section 4.1, each Lender Party shall
be deemed to have consented to, approved or accepted or to be satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lender Parties unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender Party prior to the date
that the Borrower, by notice to the Lender Parties, designates as the proposed
Closing Date, specifying its objection thereto. The Administrative Agent shall
promptly notify the Lender Parties of the occurrence of the Closing Date.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     To induce the Lender Parties and the Administrative Agent to enter into
this Agreement, to make Advances and to issue Letters of Credit hereunder, the
Borrower represents and warrants to the Administrative Agent and each Lender
Party as set forth in this Article V as of the Closing Date and, except with
respect to the representations and warranties in Sections 5.9, 5.10 and 5.12, as
of the date of each Borrowing and Issuance after the Closing Date.
     SECTION 5.1. Organization, etc. The Borrower and each of the Principal
Subsidiaries is a corporation validly organized and existing and in good
standing under the laws of its jurisdiction of incorporation; the Borrower is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors’ licenses,
permits, consents and other approvals necessary to enter into each Loan Document
and to perform the Obligations.
     SECTION 5.2. Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not:
     (a) contravene the Borrower’s Organic Documents;
     (b) contravene any law or governmental regulation of any Applicable
Jurisdiction except as would not reasonably be expected to result in a Material
Adverse Effect;
     (c) contravene any court decree or order binding on the Borrower or any of
its property except as would not reasonably be expected to result in a Material
Adverse Effect;
     (d) contravene any contractual restriction binding on the Borrower or any
of its property except as would not reasonably be expected to result in a
Material Adverse Effect; or

38



--------------------------------------------------------------------------------



 



     (e) result in, or require the creation or imposition of, any Lien on any of
the Borrower’s properties except as would not reasonably be expected to result
in a Material Adverse Effect.
     SECTION 5.3. Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower of this Agreement or any other Loan
Document (except for authorizations or approvals not required to be obtained on
or prior to the Closing Date that have been obtained or actions not required to
be taken on or prior to the Closing Date that have been taken). Each of the
Borrower and each Principal Subsidiary holds all governmental licenses, permits
and other approvals required to conduct its business as conducted by it on the
Closing Date, except to the extent the failure to hold any such licenses,
permits or other approvals would not have a Material Adverse Effect.
     SECTION 5.4. Compliance with Environmental Laws. The Borrower and each
Principal Subsidiary is in compliance with all applicable Environmental Laws,
except to the extent that the failure to so comply would not have a Material
Adverse Effect.
     SECTION 5.5. Validity, etc. This Agreement constitutes, and the Notes will,
on the due execution and delivery thereof, constitute, the legal, valid and
binding obligations of the Borrower enforceable in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by general equitable principles.
     SECTION 5.6. Financial Information. The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2009, and the related
consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to the Administrative Agent
and each Lender Party, have been prepared in accordance with GAAP, and present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at December 31, 2009 and the results of their
operations for the Fiscal Year then ended. Since December 31, 2009 there has
been no material adverse change in the business, operations or financial
condition of the Borrower and its Subsidiaries taken as a whole.
     SECTION 5.7. No Default, Event of Default or Prepayment Event. No Default,
Event of Default or Prepayment Event has occurred and is continuing.
     SECTION 5.8. Litigation. There is no action, suit, litigation,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Principal Subsidiary, that (i) except as
set forth in filings made by the Borrower with the Securities and Exchange
Commission in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and its Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.
     SECTION 5.9. Vessels. Each Vessel is
     (a) legally and beneficially owned by the Borrower or a Principal
Subsidiary,
     (b) registered in the name of the Borrower or such Principal Subsidiary
under the flag identified in Item 5.9(b) of the Disclosure Schedule, except to
the extent that a Vessel was acquired after the Effective Date,

39



--------------------------------------------------------------------------------



 



     (c) classed as required by Section 6.1.4(b),
     (d) free of all recorded Liens, other than Liens permitted by
Section 6.2.3,
     (e) insured against loss or damage in compliance with Section 6.1.5, and
     (f) chartered exclusively to or operated exclusively by the Borrower or one
of the Borrower’s wholly-owned Subsidiaries, except as otherwise permitted
pursuant to Section 6.1.4.
     SECTION 5.10. Subsidiaries. The Borrower has no Subsidiaries on the
Effective Date, except those Subsidiaries which are identified in Item 5.10 of
the Disclosure Schedule. All Existing Principal Subsidiaries are designated with
an asterisk in Item 5.10 of the Disclosure Schedule. All Existing Principal
Subsidiaries are direct or indirect wholly-owned Subsidiaries of the Borrower,
except to the extent any such Existing Principal Subsidiary or an interest
therein has been sold in accordance with clause (b) of Section 6.2.7 or such
Existing Principal Subsidiary no longer owns a Vessel.
     SECTION 5.11. Obligations rank pari passu. The Obligations rank at least
pari passu in right of payment and in all other respects with all other
unsecured unsubordinated Indebtedness of the Borrower.
     SECTION 5.12. Withholding, etc. As of the Closing Date, no payment to be
made by the Borrower under any Loan Document is subject to any withholding or
like tax imposed by any Applicable Jurisdiction.
     SECTION 5.13. No Filing, etc. Required. No filing, recording or
registration and no payment of any stamp, registration or similar tax is
necessary under the laws of any Applicable Jurisdiction to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement or the other Loan Documents (except for filings, recordings,
registrations or payments not required to be made on or prior to the Closing
Date that have been made).
     SECTION 5.14. No Immunity. The Borrower is subject to civil and commercial
law with respect to the Obligations. Neither the Borrower nor any of its
properties or revenues is entitled to any right of immunity in any Applicable
Jurisdiction from suit, court jurisdiction, judgment, attachment (whether before
or after judgment), set-off or execution of a judgment or from any other legal
process or remedy relating to the Obligations (to the extent such suit, court
jurisdiction, judgment, attachment, set-off, execution, legal process or remedy
would otherwise be permitted or exist).
     SECTION 5.15. Pension Plans. To the extent that, at any time after the
Effective Date, there are any Pension Plans, no Pension Plan shall have been
terminated, and no contribution failure will have occurred with respect to any
Pension Plan, in each case which could (a) give rise to a Lien under section
302(f) of ERISA and (b) result in the incurrence by the Borrower or any member
of the Controlled Group of any material liability, fine or penalty.
     SECTION 5.16. Investment Company Act. The Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
     SECTION 5.17. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Advances will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.

40



--------------------------------------------------------------------------------



 



     SECTION 5.18. Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Administrative Agent and the Lender Parties in writing by or on
behalf of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature. All financial
projections, if any, that have been furnished to the Administrative Agent and
the Lender Parties in writing by or on behalf of the Borrower by its chief
financial officer, treasurer or corporate controller in connection with this
Agreement have been or will be prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time made (it being understood
that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realized). All financial and
other information furnished to the Administrative Agent and the Lender Parties
in writing by or on behalf of the Borrower by its chief financial officer,
treasurer or corporate controller after the date of this Agreement shall have
been prepared by the Borrower in good faith.
ARTICLE VI
COVENANTS
     SECTION 6.1. Affirmative Covenants. The Borrower agrees with the
Administrative Agent and each Lender Party that, until all Commitments have
terminated and all Obligations have been paid in full, the Borrower will perform
the obligations set forth in this Section 6.1.
          SECTION 6.1.1. Financial Information, Reports, Notices, etc. The
Borrower will furnish, or will cause to be furnished, to the Administrative
Agent (with sufficient copies for distribution to each Lender Party) the
following financial statements, reports, notices and information:
     (a) as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a
copy of the Borrower’s report on Form 10-Q (or any successor form) as filed by
the Borrower with the Securities and Exchange Commission for such Fiscal
Quarter, containing unaudited consolidated financial statements of the Borrower
for such Fiscal Quarter (including a balance sheet and profit and loss
statement) prepared in accordance with GAAP, subject to normal year-end audit
adjustments;
     (b) as soon as available and in any event within 120 days after the end of
each Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form
10-K (or any successor form) as filed by the Borrower with the Securities and
Exchange Commission for such Fiscal Year, containing audited consolidated
financial statements of the Borrower for such Fiscal Year prepared in accordance
with GAAP (including a balance sheet and profit and loss statement) and audited
by PricewaterhouseCoopers LLC or another firm of independent public accountants
of similar standing;
     (c) together with each of the statements delivered pursuant to the
foregoing clause (a) or (b), a certificate, executed by the chief financial
officer, the treasurer or the corporate controller of the Borrower, showing, as
of the last day of the relevant Fiscal Quarter or Fiscal Year compliance with
the covenants set forth in Section 6.2.4 (in reasonable detail and with
appropriate calculations and computations in all respects reasonably
satisfactory to the Administrative Agent);
     (d) as soon as possible after the occurrence of a Default or Prepayment
Event, a statement of the chief financial officer of the Borrower setting forth
details of such Default or

41



--------------------------------------------------------------------------------



 



Prepayment Event (as the case may be) and the action which the Borrower has
taken and proposes to take with respect thereto;
     (e) as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;
     (f) as soon as the Borrower becomes aware thereof, notice of any event
which, in its reasonable opinion, would be expected to materially adversely
affect the business, operations or financial condition of the Borrower and its
Subsidiaries taken as a whole;
     (g) promptly after the sending or filing thereof, copies of all reports
which the Borrower sends to all holders of each security issued by the Borrower,
and all registration statements which the Borrower or any of its Subsidiaries
files with the Securities and Exchange Commission or any national securities
exchange; and
     (h) such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
Party through the Administrative Agent may from time to time reasonably request;
provided that information required to furnished to the Administrative Agent
under subsections (a), (b) and (g) of this Section 6.1.1 shall be deemed
furnished to the Administrative Agent when available free of charge on the
Borrower’s website at http://www.rclinvestor.com or the website of the U.S.
Securities and Exchange Commission at http://www.sec.gov.
          SECTION 6.1.2. Approvals and Other Consents. The Borrower will obtain
(or cause to be obtained) all such governmental licenses, authorizations,
consents, permits and approvals as may be required for (a) the Borrower to
perform its obligations under this Agreement and the other Loan Documents and
(b) except to the extent that failure to obtain (or cause to be obtained) such
governmental licenses, authorizations, consents, permits and approvals would not
be expected to have a Material Adverse Effect, the operation of each Vessel in
compliance with all applicable laws.
          SECTION 6.1.3. Compliance with Laws, etc. The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all
applicable laws, rules, regulations and orders, except (other than as described
in clause (a) below) to the extent that the failure to so comply would not have
a Material Adverse Effect, which compliance shall in any case include (but not
be limited to):
     (a) in the case of each of the Borrower and the Principal Subsidiaries, the
maintenance and preservation of its corporate existence (subject to the
provisions of Section 6.2.6);
     (b) in the case of the Borrower, maintenance of its qualification as a
foreign corporation in the State of Florida;
     (c) the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon it or upon its property,
except to the extent being diligently contested in good faith by appropriate
proceedings; and
     (d) compliance with all applicable Environmental Laws.

42



--------------------------------------------------------------------------------



 



          SECTION 6.1.4. Vessels. The Borrower will (or will cause the
applicable Principal Subsidiary to):
     (a) cause each Vessel to be chartered exclusively to or operated
exclusively by the Borrower or one of the Borrower’s wholly-owned Subsidiaries,
provided that the Borrower or such Subsidiary may charter out (i) any Vessels
representing not more than 25% of the berths of all Vessels to entities other
than the Borrower and the Borrower’s wholly-owned Subsidiaries and (ii) any
Vessel for a time charter not to exceed one year in duration; and
     (b) cause each Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing.
          SECTION 6.1.5. Insurance. The Borrower will, or will cause one or more
of its Subsidiaries to, maintain or cause to be maintained with responsible
insurance companies insurance with respect to all of the material properties and
operations of the Borrower and each Principal Subsidiary against such
casualties, third-party liabilities and contingencies and in such amounts as is
customary for other businesses of similar size in the passenger cruise line
industry (provided that in no event will the Borrower or any Subsidiary be
required to obtain any business interruption, loss of hire or delay in delivery
insurance) and will, upon request of the Administrative Agent, furnish to the
Administrative Agent (with sufficient copies for distribution to each Lender
Party) at reasonable intervals a certificate of a senior officer of the Borrower
setting forth the nature and extent of all insurance maintained by the Borrower
and the Subsidiaries and certifying as to compliance with this Section.
          SECTION 6.1.6. Books and Records. The Borrower will, and will cause
each of its Principal Subsidiaries to, keep books and records that accurately
reflect all of its business affairs and transactions and permit the
Administrative Agent and each Lender Party or any of their respective
representatives, at reasonable times and intervals, to visit each of its
offices, to discuss its financial matters with its officers and to examine any
of its books or other corporate records.
     SECTION 6.2. Negative Covenants. The Borrower agrees with the
Administrative Agent and each Lender Party that, until all Commitments have
terminated and all Obligations have been paid and performed in full, the
Borrower will perform the obligations set forth in this Section 6.2.
          SECTION 6.2.1. Business Activities. The Borrower will not, and will
not permit any of its Subsidiaries to, engage in any principal business activity
other than those engaged in by the Borrower and its Subsidiaries on the date
hereof and other business activities reasonably related thereto.
          SECTION 6.2.2. Indebtedness. The Borrower will not permit any of the
Existing Principal Subsidiaries to create, incur, assume or suffer to exist or
otherwise become or be liable in respect of any Indebtedness, other than,
without duplication, the following:
     (a) Indebtedness secured by Liens of the type described in Section 6.2.3;
     (b) Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;
     (c) Indebtedness incurred to finance, refinance or refund the cost
(including the cost of construction) of assets acquired after the Effective
Date; and
     (d) Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted under Section 6.2.2(a) and
permitted to be secured under

43



--------------------------------------------------------------------------------



 



Section 6.2.3(c), at any one time outstanding not exceeding the greater of
(determined at the time of creation of such Lien or the incurrence by any
Existing Principal Subsidiary of such indebtedness, as applicable) (x) 3.5% of
the total assets of the Borrower and its Subsidiaries taken as a whole as
determined in accordance with GAAP as at the last day of the most recent ended
Fiscal Quarter and (y) $450,000,000.
          SECTION 6.2.3. Liens. The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
any of its property, revenues or assets, whether now owned or hereafter
acquired, except:
     (a) Liens on the vessel BRILLIANCE OF THE SEAS existing as of the Effective
Date and securing the Existing Debt (and any Lien on BRILLIANCE OF THE SEAS
securing any refinancing of the Existing Debt, so long as such Vessel was
subject to a Lien securing the Indebtedness being refinanced immediately prior
to such refinancing);
     (b) Liens on assets (including, without limitation, shares of capital stock
of corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;
     (c) in addition to other Liens permitted under this Section 6.2.3, Liens
securing Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted under Section 6.2.2(d), at any
one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence by any Existing Principal Subsidiary of
such indebtedness, as applicable) (x) 3.5% of the total assets of the Borrower
and its Subsidiaries taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter or (y) $450,000,000,
provided that, with respect to each such item of Indebtedness, the fair market
value of the assets subject to Liens securing such Indebtedness (determined at
the time of the creation of such Lien) shall not exceed two times the aggregate
principal amount of such Indebtedness (and for purposes of this clause (c), the
fair market value of any assets shall be determined by (i) in the case of any
Vessel, by an Approved Appraiser selected by the Borrower and (ii) in the case
of any other assets, by an officer of the Borrower or by the board of directors
of the Borrower);
     (d) Liens on assets acquired after the Effective Date by the Borrower or
any of its Subsidiaries (other than by (x) any Subsidiary that is an Existing
Principal Subsidiary or (y) any other Principal Subsidiary which, at any time,
owns a Vessel free of any mortgage Lien) so long as (i) the acquisition of such
assets is not otherwise prohibited by the terms of this Agreement and (ii) each
of such Liens existed on such assets before the time of its acquisition and was
not created by the Borrower or any of its Subsidiaries in anticipation thereof;
     (e) Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the

44



--------------------------------------------------------------------------------



 



time such corporation becomes a Subsidiary of the Borrower and were not created
by the Borrower or any of its Subsidiaries in anticipation thereof;
     (f) Liens securing Government-related Obligations;
     (g) Liens for taxes, assessments or other governmental charges or levies
not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings;
     (h) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings;
     (i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits;
     (j) Liens for current crew’s wages and salvage;
     (k) Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings; and
     (l) Liens on Vessels that:
     (i) secure obligations covered (or reasonably expected to be covered) by
insurance;
     (ii) were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
     (iii) were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;
     (m) normal and customary rights of setoff upon deposits of cash or other
Liens originating solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of setoff or similar rights in favor of banks
or other depository institutions;
     (n) Liens in respect of rights of setoff, recoupment and holdback in favor
of credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business; and
     (o) Liens on cash collateral required to be provided by the Borrower
pursuant to Section 2.16(a);
provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings.
          SECTION 6.2.4. Financial Condition. The Borrower will not permit:
     (a) Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter,
to be greater than 0.625 to 1.

45



--------------------------------------------------------------------------------



 



     (b) Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last
day of any Fiscal Quarter.
     (c) Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower and its Subsidiaries for the period commencing on
January 1, 2007 and ending on the last day of the Fiscal Quarter most recently
ended (treated for these purposes as a single accounting period, but in any
event excluding any Fiscal Quarters for which the Borrower and its Subsidiaries
have a consolidated net loss).
          SECTION 6.2.5. Investments. The Borrower will not permit any of the
Principal Subsidiaries to make, incur, assume or suffer to exist any Investment
in any other Person other than
     (a) the Borrower or any direct or indirect wholly owned Subsidiary of the
Borrower; and
     (b) other Investments by the Principal Subsidiaries in an aggregate amount
not to exceed $50,000,000 at any time outstanding.
          SECTION 6.2.6. Consolidation, Merger, etc. The Borrower will not, and
will not permit any of its Subsidiaries to, liquidate or dissolve, consolidate
with, or merge into or with, any other corporation, or purchase or otherwise
acquire all or substantially all of the assets of any Person except:
     (a) any such Subsidiary may (i) liquidate or dissolve voluntarily into, and
may merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 6.2.7; and
     (b) so long as no Event of Default has occurred and is continuing or would
occur after giving effect thereto, the Borrower or any of its Subsidiaries may
merge into any other Person, or any other Person may merge into the Borrower or
any such Subsidiary, or the Borrower or any of its Subsidiaries may purchase or
otherwise acquire all or substantially all of the assets of any Person, in each
case so long as:
     (i) after giving effect thereto, the Stockholders’ Equity of the Borrower
and its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and
     (ii) in the case of a merger involving the Borrower where the Borrower is
not the surviving corporation, the surviving corporation shall have assumed in a
writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents.
          SECTION 6.2.7. Asset Dispositions, etc. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, transfer, contribute or
otherwise convey, or grant options, warrants or other rights with respect to,
any material asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:
     (a) sales of assets (including, without limitation, Vessels) so long as at
the time of any such sale:

46



--------------------------------------------------------------------------------



 



     (i) the aggregate net book value of all such assets sold during each fiscal
year does not exceed an amount equal to the greater of (x) 7.5% of Stockholders’
Equity as at the end of the last Fiscal Quarter, and (y) $400,000,000; and
     (ii) to the extent any asset has a fair market value in excess of
$25,000,000 the Borrower or Subsidiary selling such asset receives consideration
therefor at least equal to the fair market value thereof (as determined in good
faith by (x) in the case of any Vessel, the board of directors of the Borrower
and (y) in the case of any other asset, an officer of the Borrower or its board
of directors);
     (b) sales of capital stock of any Principal Subsidiary of the Borrower so
long as a sale of all of the assets of such Subsidiary would be permitted under
the foregoing clause (a);
     (c) sales of capital stock of any Subsidiary other than a Principal
Subsidiary;
     (d) the sale of the vessels “Celebrity Mercury” and “Bleu de France”;
     (e) sales of other assets in the ordinary course of business; and
     (f) sales of assets between or among the Borrower and Subsidiaries of the
Borrower.
          SECTION 6.2.8. Transactions with Affiliates. The Borrower will not,
and will not permit any of the Principal Subsidiaries to, enter into, or cause,
suffer or permit to exist any arrangement or contract with any of its Affiliates
(other than arrangements or contracts among the Borrower and its Subsidiaries)
unless such arrangement or contract is on an arms’-length basis, provided that,
to the extent that the aggregate fair value of the goods furnished or to be
furnished or the services performed or to be performed under all such contracts
or arrangements in any one Fiscal Year does not exceed $50,000,000, such
contracts or arrangements shall not be subject to this Section 6.2.8.
ARTICLE VII
EVENTS OF DEFAULT
     SECTION 7.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 7.1 shall constitute an “Event of
Default”.
          SECTION 7.1.1. Non-Payment of Obligations. The Borrower shall default
in the payment when due of any principal of or interest on any Advance, any
facility fee, any Letter of Credit commission or the agency fee provided for in
Section 10.8, provided that, in the case of any default in the payment of any
interest on any Advance or of any facility fee or commission, such default shall
continue unremedied for a period of at least two Business Days after notice
thereof shall have been given to the Borrower by any Lender Party; and provided
further that, in the case of any default in the payment of such agency fee, such
default shall continue unremedied for a period of at least ten days after notice
thereof shall have been given to the Borrower by the Administrative Agent.
          SECTION 7.1.2. Breach of Warranty. Any representation or warranty of
the Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article IV) is or shall be incorrect when made in any
material respect.
          SECTION 7.1.3. Non-Performance of Certain Covenants and Obligations.
The Borrower shall default in the due performance and observance of any other
agreement contained herein or in any

47



--------------------------------------------------------------------------------



 



other Loan Document (other than the covenants set forth in Section 6.2.4) and
such default shall continue unremedied for a period of five days after notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender Party (or, if (a) such default is capable of being remedied within
30 days (commencing on the first day following such five-day period) and (b) the
Borrower is actively seeking to remedy the same during such period, such default
shall continue unremedied for at least 35 days after such notice to the
Borrower).
          SECTION 7.1.4. Default on Other Indebtedness. The Borrower or any of
its Principal Subsidiaries shall fail to pay any Indebtedness that is
outstanding in a principal amount of at least $50,000,000 (or the equivalent in
other currencies) in the aggregate (but excluding Indebtedness hereunder) when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument evidencing, securing or
relating to any such Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity; or any such Indebtedness shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption or by voluntary agreement),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness is required to be made, in each case prior to the scheduled
maturity thereof. For purposes of determining Indebtedness for any Hedging
Instrument, the principal amount of the obligations under any such instrument at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Principal Subsidiary would be required to
pay if such instrument were terminated at such time.
          SECTION 7.1.5. Pension Plans. Any of the following events shall occur
with respect to any Pension Plan:
     (a) Any termination of a Pension Plan by the Borrower, any member of its
Controlled Group or any other Person if, as a result of such termination, the
Borrower or any such member could be required to make a contribution to such
Pension Plan, or could reasonably expect to incur a liability or obligation to
such Pension Plan, in excess of $50,000,000; or
     (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA
and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender Party (or, if (a) such default is capable of
being remedied within 15 days (commencing on the first day of such
five-Business-Day period) and (b) the Borrower is actively seeking to remedy the
same during such period, such default shall continue unremedied for at least
15 days).
          SECTION 7.1.6. Bankruptcy, Insolvency, etc. The Borrower or any of the
Principal Subsidiaries (or any of its other Subsidiaries to the extent that the
relevant event described below would have a Material Adverse Effect) shall:
     (a) generally fail to pay, or admit in writing its inability to pay, its
debts as they become due;

48



--------------------------------------------------------------------------------



 



     (b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;
     (c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within
30 days, provided that the Borrower hereby expressly authorizes the
Administrative Agent and each Lender Party to appear in any court conducting any
relevant proceeding during such 30-day period to preserve, protect and defend
their respective rights under the Loan Documents;
     (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 30 days undismissed, provided that the Borrower hereby expressly
authorizes the Administrative Agent and each Lender Party to appear in any court
conducting any such case or proceeding during such 30-day period to preserve,
protect and defend their respective rights under the Loan Documents; or
     (e) take any corporate action authorizing, or in furtherance of, any of the
foregoing.
          SECTION 7.1.7. Ownership of Principal Subsidiaries. Except as a result
of a disposition permitted pursuant to clauses (a) or (b) of Section 6.2.7, the
Borrower shall cease to own beneficially and of record all of the capital stock
of each Existing Principal Subsidiary.
     SECTION 7.2. Action if Bankruptcy. If any Event of Default described in
clauses (b) through (d) of Section 7.1.6 shall occur with respect to the
Borrower, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Advances and
all other Obligations shall automatically be and become immediately due and
payable, without notice or demand, provided that the foregoing shall not relieve
any Lender of its obligation to make Advances pursuant to Section 2.2(b) or
Section 2.3(c).
     SECTION 7.3. Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in clauses (b) through (d) of
Section 7.1.6 with respect to the Borrower) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower declare all
of the outstanding principal amount of the Advances and other Obligations to be
due and payable and/or the Commitments (if not theretofore terminated) to be
terminated, whereupon the full unpaid amount of such Advances and other
Obligations shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Commitments shall
terminate, provided that the foregoing shall not relieve any Lender of its
obligation to make Advances pursuant to Section 2.2(b) or Section 2.3(c).

49



--------------------------------------------------------------------------------



 



ARTICLE VIII
PREPAYMENT EVENTS
     SECTION 8.1. Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 8.1 shall constitute a “Prepayment Event”.
          SECTION 8.1.1. Change in Ownership. Any Person other than a member of
the Existing Group (a “New Shareholder”) shall acquire (whether through legal or
beneficial ownership of capital stock, by contract or otherwise), directly or
indirectly, effective control over more than 33% of the Voting Stock and:
     (a) the members of the Existing Group have (whether through legal or
beneficial ownership of capital stock, by contract or otherwise) in the
aggregate, directly or indirectly, effective control over fewer shares of Voting
Stock than does such New Shareholder; and
     (b) the members of the Existing Group do not collectively have (whether
through legal or beneficial ownership of capital stock, by contract or
otherwise) the right to elect, or to designate for election, at least a majority
of the Board of Directors of the Borrower.
          SECTION 8.1.2. Change in Board. During any period of 24 consecutive
months, a majority of the Board of Directors of the Borrower shall no longer be
composed of individuals:
     (a) who were members of said Board on the first day of such period; or
     (b) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board who were members of said Board on
the first day of such period; or
     (c) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board referred to in the foregoing
clauses (a) and (b).
          SECTION 8.1.3. Unenforceability. Any Loan Document shall cease to be
the legally valid, binding and enforceable obligation of the Borrower (in each
case, other than with respect to provisions of any Loan Document (i) identified
as unenforceable in the form of the opinion of the Borrower’s counsel set forth
as Exhibit D-1 or (ii) that a court of competent jurisdiction has determined are
not material) and such event shall continue unremedied for 15 days after notice
thereof has been given to the Borrower by any Lender Party.
          SECTION 8.1.4. Approvals. Any material license, consent,
authorization, registration or approval at any time necessary to enable the
Borrower or any Principal Subsidiary to conduct its business shall be revoked,
withdrawn or otherwise cease to be in full force and effect, unless the same
would not have a Material Adverse Effect.
          SECTION 8.1.5. Non-Performance of Certain Covenants and Obligations.
The Borrower shall default in the due performance and observance of any of the
covenants set forth in Section 6.2.4.
          SECTION 8.1.6. Judgments. Any judgment or order for the payment of
money in excess of $50,000,000 shall be rendered against the Borrower or any of
the Principal Subsidiaries by a court of competent jurisdiction and the Borrower
or such Principal Subsidiary shall have failed to satisfy such judgment and
either:

50



--------------------------------------------------------------------------------



 



     (a) enforcement proceedings in respect of any material assets of the
Borrower or such Principal Subsidiary shall have been commenced by any creditor
upon such judgment or order and shall not have been stayed or enjoined within
five Business Days after the commencement of such enforcement proceedings; or
     (b) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.
          SECTION 8.1.7. Condemnation, etc. Any Vessel or Vessels shall be
condemned or otherwise taken under color of law and the same shall continue
unremedied for at least 20 days, unless such condemnation or other taking would
not have a Material Adverse Effect.
          SECTION 8.1.8. Arrest. Any Vessel or Vessels shall be arrested and the
same shall continue unremedied for at least 20 days, unless such arrest would
not have a Material Adverse Effect.
     SECTION 8.2. Mandatory Prepayment. If any Prepayment Event shall occur and
be continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall by notice to the Borrower (a) require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Advances
and all other Obligations (and, in such event, the Borrower agrees to so pay the
full unpaid amount of each Advance and all accrued and unpaid interest thereon
and all other Obligations) and (b) terminate the Commitments (if not theretofore
terminated), provided that the foregoing shall not relieve any Lender of its
obligation to make Advances pursuant to Section 2.2(b) or Section 2.3(c).
ARTICLE IX
ACTIONS IN RESPECT OF THE LETTERS OF CREDIT
          SECTION 9.1.1. Actions in Respect of the Letters of Credit. If any
Commitment Termination Event shall have occurred and be continuing, the
Administrative Agent may with the consent, or shall at the request, of the
Required Lenders, irrespective of whether it is taking any of the actions
described in Section 7.3 or 8.2 or otherwise, make demand upon the Borrower to,
and forthwith upon such demand the Borrower will, (a) pay to the Administrative
Agent on behalf of the Lender Parties in same day funds at the Administrative
Agent’s office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Required Lenders and
not more disadvantageous to the Borrower than clause (a); provided, however,
that if any Event of Default described in clauses (b) through (d) of
Section 7.1.6 shall occur with respect to the Borrower, an amount equal to the
aggregate Available Amount of all outstanding Letters of Credit shall be
immediately due and payable to the Administrative Agent for the account of the
Lender Parties without notice to or demand upon the Borrower, which are
expressly waived by the Borrower, to be held in the L/C Cash Collateral Account.
If at any time a Commitment Termination Event is continuing the Administrative
Agent determines that any funds held in the L/C Cash Collateral Account are
subject to any right or claim of any Person other than the Administrative Agent
and the Lender Parties or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the L/C Cash Collateral
Account, an amount equal to the excess of (a) such aggregate Available Amount
over (b) the total amount of funds, if any, then held in the L/C Cash Collateral
Account that the Administrative Agent determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit, to the extent
funds are on deposit in the L/C Cash Collateral Account, such funds shall be
applied to reimburse the

51



--------------------------------------------------------------------------------



 



Issuing Banks to the extent permitted by applicable law. After all such Letters
of Credit shall have expired or been fully drawn upon and all other obligations
of the Borrower hereunder and under the Notes shall have been paid in full, the
balance, if any, in such L/C Cash Collateral Account shall be returned to the
Borrower.
ARTICLE X
THE AGENTS
     SECTION 10.1. Actions. Each Lender Party hereby appoints Nordea, and
insofar as the other Agents have duties under this Agreement, each other Agent,
as its agent under and for purposes of this Agreement, the Notes and each other
Loan Document. Each Lender Party authorizes the Administrative Agent to act on
behalf of such Lender Party under this Agreement, the Notes and each other Loan
Document and, in the absence of other written instructions from the Required
Lenders received from time to time by the Administrative Agent (with respect to
which the Administrative Agent agrees that it will comply, except as otherwise
provided in this Section or as otherwise advised by counsel), to exercise such
powers hereunder and thereunder as are specifically delegated to or required of
the Administrative Agent by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto. The Administrative Agent shall
not be required to take any action hereunder, under the Notes or under any other
Loan Document, or to prosecute or defend any suit in respect of this Agreement,
the Notes or any other Loan Document, unless it is expressly required to do so
under this Agreement or is indemnified hereunder to its satisfaction. If any
indemnity in favor of the Administrative Agent shall be or become, in the
Administrative Agent’s reasonable determination, inadequate, the Administrative
Agent may call for additional indemnification from the Lender Parties and cease
to do the acts indemnified against hereunder until such additional indemnity is
given.
     SECTION 10.2. Lender Indemnification. (a) Each Lender hereby severally
indemnifies (which indemnity shall survive any termination of this Agreement)
the Administrative Agent from and against such Lender’s Ratable Share of any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) that be incurred by or
asserted or awarded against, the Administrative Agent in any way relating to or
arising out of this Agreement, the Notes and any other Loan Document or any
action taken or omitted by the Administrative Agent under this Agreement, the
Notes or any other Loan Document; provided that no Lender shall be liable for
the payment of any portion of such claims, damages, losses, liabilities and
expenses which have resulted from the Administrative Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower. In the
case of any investigation, litigation or proceeding giving rise to any such
indemnified costs, this Section applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Lender or a
third party.
     (b) Each Lender hereby severally indemnifies the Issuing Banks (to the
extent not promptly reimbursed by the Borrower) from and against such Lender’s
Ratable Share of any and all claims, damages, losses, liabilities and expenses
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any such Issuing Bank in any way relating to or arising out of
the Loan Documents or any action taken or omitted by such Issuing Bank hereunder
or in connection herewith; provided, however, that no Lender shall be liable for
any portion of such claims, damages, losses, liabilities and expenses resulting
from such Issuing Bank’s gross negligence or willful misconduct.

52



--------------------------------------------------------------------------------



 



     (c) The failure of any Lender to reimburse the Administrative Agent or any
Issuing Bank promptly upon demand for its Ratable Share of any amount required
to be paid by the Lenders to the Administrative Agent as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse the
Administrative Agent or any Issuing Bank for its Ratable Share of such amount,
but no Lender shall be responsible for the failure of any other Lender to
reimburse the Administrative Agent or any Issuing Bank for such other Lender’s
Ratable Share of such amount. Without prejudice to the survival of any other
agreement of any Lender hereunder, the agreement and obligations of each Lender
contained in this Section 10.2 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes. Each of
the Administrative Agent and each Issuing Bank agrees to return to the Lenders
their respective Ratable Shares of any amounts paid under this Section 10.2 that
are subsequently reimbursed by the Borrower.
     SECTION 10.3. Exculpation. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Lender Party for
any action taken or omitted to be taken by it under this Agreement or any other
Loan Document, or in connection herewith or therewith, except for its own
willful misconduct or gross negligence. Without limitation of the generality of
the foregoing, the Administrative Agent (i) may treat the payee of any Note a
the holder thereof until the Administrative Agent receives and accepts a Lender
Assignment Agreement entered into by the Lender that is the payee of such Note,
as assignor, and an Assignee Lender as provided in Section 11.11.1; (ii) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it and in accordance
with the advice of such counsel, accountants or experts; (iii) makes no warranty
or representation to any Lender Party and shall not be responsible to any Lender
Party for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance, observance or satisfaction of
any of the terms, covenants or conditions of this Agreement on the part of the
Borrower or the existence at any time of any Default or Prepayment Event or to
inspect the property (including the books and records) of the Borrower;
(v) shall not be responsible to any Lender Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of this Agreement by action
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier) believed by it to be genuine and signed or sent by the proper
party or parties.
     SECTION 10.4. Successor. Any Agent may resign as such at any time upon at
least 30 days’ prior notice to the Borrower and all Lender Parties, provided
that any such resignation shall not become effective until a successor Agent for
such resigning Agent has been appointed as provided in this Section 10.4 and
such successor Agent has accepted such appointment (provided that no successor
Agent shall be appointed for any Agent, other than the Administrative Agent, if
after giving effect to such Agent’s resignation there would still be two
Agents). If any Agent at any time shall resign, the Required Lenders shall,
subject to the immediately preceding proviso and subject to the consent of the
Borrower (such consent not to be unreasonably withheld), appoint another Lender
as a successor to such Agent which shall thereupon become such Agent’s successor
hereunder (provided that, in the case of a resignation of the Administrative
Agent, the Required Lenders shall, subject to the consent of the Borrower unless
an Event or Default or a Prepayment Event shall have occurred and be continuing
(such consent not to be unreasonably withheld) offer to each of the other Agents
in turn, in the order of their respective Commitment Amounts, the right to
become successor Administrative Agent). If no successor Agent for any resigning
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the resigning Agent’s giving
notice of resignation, then the resigning Agent may, on behalf of the Lender
Parties, appoint a successor Agent, which shall be one of the Lenders or, in the
case of a resigning Administrative Agent, a commercial banking institution
having a combined capital and surplus of at least $500,000,000 (or the
equivalent in other currencies), subject, in each case,

53



--------------------------------------------------------------------------------



 



to the consent of the Borrower (such consent not to be unreasonably withheld).
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall be
entitled to receive from the resigning Administrative Agent such documents of
transfer and assignment as such successor Administrative Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the resigning Administrative Agent, and the
resigning Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any resigning Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of:
     (a) this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement; and
     (b) Section 11.3 and Section 11.4 shall continue to inure to its benefit.
If a Lender acting as an Agent assigns its Advances to one of its Affiliates,
such Agent may, subject to the consent of the Borrower (such consent not to be
unreasonably withheld) assign its rights and obligations as Agent to such
Affiliate.
     SECTION 10.5. Advances by the Agents. Each Agent shall have the same rights
and powers with respect to (x) the Advances made by it or any of its Affiliates,
and (y) the Notes held by it or any of its Affiliates as any other Lender Party
and may exercise the same as if it were not an Agent. Each Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if such Agent were not an Agent hereunder and without any duty to
account therefor to the Lender Parties. No Agent shall have any duty to disclose
information obtained or received by it or any of its Affiliates relating to the
Borrower or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as an Agent.
     SECTION 10.6. Credit Decisions. Each Lender Party acknowledges that it has,
independently of the Administrative Agent, each other Agent and each other
Lender Party, and based on such Lender Party’s review of the financial
information of the Borrower, this Agreement, the other Loan Documents (the terms
and provisions of which being satisfactory to such Lender Party) and such other
documents, information and investigations as such Lender Party has deemed
appropriate, made its own credit decision to extend its Commitment. Each Lender
Party also acknowledges that it will, independently of the Administrative Agent,
each other Agent and each other Lender Party, and based on such other documents,
information and investigations as it shall deem appropriate at any time,
continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under this Agreement
or any other Loan Document.
     SECTION 10.7. Copies, etc. The Administrative Agent shall give prompt
notice to each Lender Party of each notice or request required or permitted to
be given to the Administrative Agent by the Borrower pursuant to the terms of
this Agreement (unless concurrently delivered to the Lender Parties by the
Borrower). The Administrative Agent will distribute to each Lender Party each
document or instrument received for its account and copies of all other
communications received by the Administrative Agent from the Borrower for
distribution to the Lender Parties by the Administrative Agent in accordance
with the terms of this Agreement.
     SECTION 10.8. Agency Fee. The Borrower agrees to pay to the Administrative
Agent for its own account an annual agency fee in an amount, and at such times,
heretofore agreed to in writing between the Borrower and the Administrative
Agent.

54



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS PROVISIONS
     SECTION 11.1. Waivers, Amendments, etc. The provisions of this Agreement
and of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower and the Required Lenders; provided that no such amendment,
modification or waiver which would:
     (a) modify any requirement hereunder that any particular action be taken by
all the Lenders or by the Required Lenders shall be effective unless consented
to by each Lender;
     (b) modify this Section 11.1, change the definition of “Required Lenders”,
increase the Commitment(s) of any Lender, reduce any fees described in
Section 2.4 or extend the Termination Date (other than pursuant to Section 2.15)
shall be made without the consent of each Lender;
     (c) extend the due date (other than pursuant to Section 2.15) for, or
reduce the amount of, any scheduled repayment or prepayment of principal of or
interest on any Advance (or reduce the principal amount of or rate of interest
on any Advance) shall be made without the consent of each Lender;
     (d) affect adversely the interests, rights or obligations of the
Administrative Agent in its capacity as such shall be made without consent of
the Administrative Agent;
     (e) affect adversely the interests, rights or obligations of the Swing Line
Bank in its capacity as such shall be made without consent of the Swing Line
Bank; or
     (f) affect adversely the interests, rights or obligations of any Issuing
Bank in its capacity as such shall be made without consent of such Issuing Bank.
No failure or delay on the part of the Administrative Agent or any Lender Party
in exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Administrative Agent or any Lender
Party under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.
     SECTION 11.2. Notices. (a) All notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing or by facsimile and addressed, delivered or transmitted to such party at
its address, or facsimile number, in the case of the Borrower and the
Administrative Agent, set forth below its signature hereto and, in the case of
each Lender, set forth opposite its name on Schedule I hereto or set forth in
the Lender Assignment Agreement or at such other address, or facsimile number as
may be designated by such party in a notice to the other parties; provided that
notices, information, documents and other materials that the Borrower is
required to deliver hereunder may be delivered to the Administrative Agent and
the Lender Parties as specified in Section 11.2(b). Any notice, if mailed and
properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received.

55



--------------------------------------------------------------------------------



 



     (b) So long as Nordea is the Administrative Agent, the Borrower may provide
to the Administrative Agent all information, documents and other materials that
it furnishes to the Administrative Agent hereunder or any other Loan Document
(and any guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing Borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due hereunder or any other Loan Document prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
NYLAD@Nordea.com; provided that any Communication requested pursuant to
Section 6.1.1(h) shall be in a format acceptable to the Borrower and the
Administrative Agent.
          (1) The Borrower agrees that the Administrative Agent may make such
items included in the Communications as the Borrower may specifically agree
available to the Lender Parties by posting such notices, at the option of the
Borrower, on Intralinks (the “Platform”). Although the primary web portal is
secured with a dual firewall and a User ID/Password Authorization System and the
Platform is secured through a single user per deal authorization method whereby
each user may access the Platform only on a deal-by-deal basis, the Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.
          (2) The Administrative Agent agrees that the receipt of Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of such Communications to the Administrative Agent
for purposes hereunder and any other Loan Document (and any guaranties, security
agreements and other agreements relating thereto).
     (c) Each Lender Party agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such Communications to such
Lender Party for purposes of this Agreement. Each Lender Party agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) of such Lender Party’s e-mail address to which a Notice may be
sent by electronic transmission on or before the date such Lender Party becomes
a party to this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Lender
Party) and (ii) that any Notice may be sent to such e-mail address.
     (d) Patriot Act. Each Lender Party hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”)), that it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender Party to identify the Borrower in accordance with the Act.

56



--------------------------------------------------------------------------------



 



     SECTION 11.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent and of local counsel, if any, who may be retained by counsel to the
Administrative Agent) in connection with the preparation, execution and delivery
of, and any amendments, waivers, consents, supplements or other modifications
to, this Agreement or any other Loan Document. The Borrower further agrees to
pay, and to save the Administrative Agent and the Lender Parties harmless from
all liability for, any stamp, recording, documentary or other similar taxes
which may be payable in connection with the execution or delivery of this
Agreement, the borrowings hereunder, or the issuance of the Notes or any other
Loan Documents. The Borrower also agrees to reimburse the Administrative Agent
and each Lender Party upon demand for all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the
Administrative Agent or such Lender Party in connection with (x) the negotiation
of any restructuring or “work-out”, whether or not consummated, of any
Obligations and (y) the enforcement of any Obligations.
     SECTION 11.4. Indemnification. In consideration of the execution and
delivery of this Agreement by each Lender Party and the extension of the
Commitments, the Borrower hereby indemnifies and holds harmless the
Administrative Agent, each Lender Party and each of their respective Affiliates
and their respective officers, advisors, directors, employees, partners and
controlling persons (collectively, the “Indemnified Parties”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and disbursements of counsel), joint or
several, that may be incurred by or asserted or awarded against any Indemnified
Party (including, without limitation, in connection with any investigation,
litigation or proceeding or the preparation of a defense in connection
therewith), in each case arising out of or in connection with or by reason of
this Agreement, the Notes or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Advances (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its directors, security holders or creditors, an Indemnified Party or any
other person or an Indemnified Party is otherwise a party thereto. Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided, that the Borrower shall
reimburse such Indemnified Party for its reasonable out-of-pocket expenses
incurred pursuant hereto) and (d) at the Borrower’s request, permit the Borrower
to assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed). Notwithstanding the Borrower’s election
to

57



--------------------------------------------------------------------------------



 



assume the defense of such action, the Indemnified Party shall have the right to
employ separate counsel and to participate in the defense of such action and the
Borrower shall bear the fees, costs and expenses of such separate counsel if
(1) the use of counsel chosen by the Borrower to represent the Indemnified Party
would present such counsel with an actual or potential conflict of interest,
(2) the actual or potential defendants in, or targets of, any such action
include both the Borrower and the Indemnified Party, and the Indemnified Party
shall have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Borrower and determined
that it is necessary to employ separate counsel in order to pursue such defenses
(in which case the Borrower shall not have the right to assume the defense of
such action on the Indemnified Party’s behalf), (3) the Borrower shall not have
employed counsel reasonably acceptable to the Indemnified Party to represent the
Indemnified Party within a reasonable time after notice of the institution of
such action, or (4) the Borrower authorizes the Indemnified Party to employ
separate counsel at the Borrower’s expense. The Borrower acknowledges that none
of the Indemnified Parties shall have any liability (whether direct or indirect,
in contract, tort or otherwise) to the Borrower or any of its security holders
or creditors for or in connection with the transactions contemplated hereby,
except to the extent such liability is determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Indemnified Party’s gross negligence or willful misconduct. In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.
     SECTION 11.5. Survival. The obligations of the Borrower under Sections 3.3,
3.4, 3.5, 3.6, 3.7, 11.3 and 11.4, and the obligations of the Lender Parties
under Section 10.2, shall in each case survive any termination of this
Agreement, the payment in full of all Obligations and the termination of all
Commitments. The representations and warranties made by the Borrower in this
Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each such other Loan Document.
     SECTION 11.6. Severability. Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
     SECTION 11.7. Headings. The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
     SECTION 11.8. Execution in Counterparts, Effectiveness, etc. This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be deemed to be an original and all of which shall constitute together but
one and the same agreement. This Agreement shall become effective when
counterparts hereof executed on behalf of the Borrower and each Lender Party (or
notice thereof satisfactory to the Administrative Agent and the Borrower) shall
have been received by the Administrative Agent and the Borrower (or, in the case
of any Lender Party, receipt of signature pages transmitted by facsimile) and
notice thereof shall have been given by the Administrative Agent to the Borrower
and each Lender Party.
     SECTION 11.9. Governing Law; Entire Agreement. THIS AGREEMENT AND THE NOTES
SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER, AND SHALL BE

58



--------------------------------------------------------------------------------



 



GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK. This Agreement, the Notes and
the other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.
     SECTION 11.10. Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that:
     (a) except to the extent permitted under Section 6.2.6, the Borrower may
not assign or transfer its rights or obligations hereunder without the prior
written consent of the Administrative Agent and all Lenders; and
     (b) the rights of sale, assignment and transfer of the Lender Parties are
subject to Section 11.11.
     SECTION 11.11. Sale and Transfer of Advances and Note; Participations in
Advances. Each Lender Party may assign, or sell participations in, its Advances
and Commitment(s) to one or more other Persons in accordance with this
Section 11.11.
          SECTION 11.11.1. Assignments. Any Lender Party,
          (i) with the written consents of the Borrower, each Issuing Bank and
the Administrative Agent (which consents shall not be unreasonably delayed or
withheld and which consent, in the case of the Borrower, shall be deemed to have
been given in the absence of a written notice delivered by the Borrower to the
Administrative Agent, on or before the fifth Business Day after receipt by the
Borrower of such Lender Party’s request for consent, stating, in reasonable
detail, the reasons why the Borrower proposes to withhold such consent) may at
any time assign and delegate to one or more commercial banks or other financial
institutions;
          (ii) with notice to the Borrower and the Administrative Agent, but
without the consent of the Borrower, any Issuing Bank or the Administrative
Agent, may assign and delegate (A) to any Lender Party, (B) to any of its
Affiliates or (C) following the occurrence and during the continuance of an
Event of Default or a Prepayment Event; and
          (iii) may (without notice to the Borrower, the Administrative Agent or
any other Lender Party and without payment of any fee) assign and pledge all or
any portion of its Advances and Note to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the F.R.S. Board and any Operating Circular
issued by such Federal Reserve Bank;
(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender Party’s total
Advances and Commitment(s) (which assignment and delegation shall be of a
constant, and not a varying, percentage of all the assigning Lender Party’s
Advances and Commitment(s)) in a minimum aggregate amount of $25,000,000 (or, if
less, all of such Lender Party’s Advances and Commitment(s)); provided that the
Borrower, each Issuing Bank and the Administrative Agent shall be entitled to
continue to deal solely and directly with such Lender Party in connection with
the interests so assigned and delegated to an Assignee Lender until:
     (a) written notice of such assignment and delegation, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower, each Issuing Bank and the
Administrative Agent by such Lender Party and such Assignee Lender;

59



--------------------------------------------------------------------------------



 



     (b) Such Assignee Lender shall have executed and delivered to the Borrower
and the Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and
     (c) the processing fees described below shall have been paid.
From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender Party hereunder and under the other Loan Documents, and
(y) the assignor Lender Party, to the extent that rights and obligations
hereunder have been assigned and delegated by it, shall be released from its
obligations hereunder and under the other Loan Documents, other than any
obligations arising prior to the effective date of such assignment. In no event
shall the Borrower be required to pay to any Assignee Lender any amount under
Sections 3.3, 3.4, 3.5, 3.6 and 3.7 that is greater than the amount which it
would have been required to pay at the time of the relevant assignment had no
such assignment been made. Within five Business Days after its receipt of notice
that the Administrative Agent has received an executed Lender Assignment
Agreement, upon request in accordance with Section 2.13, the Borrower shall
execute and deliver to the Administrative Agent (for delivery to the relevant
Assignee Lender) a new Note evidencing such Assignee Lender’s assigned Advances
and Commitment and, if the assignor Lender Party has retained Advances and a
Commitment hereunder, a replacement Note in the principal amount of the Advances
and Commitment retained by the assignor Lender Party hereunder (such Note to be
in exchange for, but not in payment of, that Note then held by such assignor
Lender Party). Each such Note shall be dated the date of the predecessor Note.
The assignor Lender Party shall mark the predecessor Note “exchanged” and
deliver it to the Borrower concurrently with the delivery by the Borrower of the
new Note(s). Such assignor Lender Party or such Assignee Lender must also pay a
processing fee to the Administrative Agent upon delivery of any Lender Party
Assignment Agreement in the amount of $3,500 (and shall also reimburse the
Administrative Agent for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).
          SECTION 11.11.2. Participations. Any Lender Party may at any time sell
to one or more commercial banks or other financial institutions (each of such
commercial banks and other financial institutions being herein called a
“Participant”) participating interests in any of its Advances, its Commitment,
or other interests of such Lender Party hereunder; provided that:
     (a) no participation contemplated in this Section 11.11.2 shall relieve
such Lender Party from its Commitment(s) or its other obligations hereunder;
     (b) such Lender Party shall remain solely responsible for the performance
of its Commitment(s) and such other obligations;
     (c) the Borrower and the Administrative Agent shall continue to deal solely
and directly with such Lender Party in connection with such Lender Party’s
rights and obligations under this Agreement and each of the other Loan
Documents;
     (d) no Participant, unless such Participant is an Affiliate of such Lender
Party, shall be entitled to require such Lender Party to take or refrain from
taking any action hereunder or under any other Loan Document, except that such
Lender Party may agree with any Participant that such Lender Party will not,
without such Participant’s consent, take any actions of the type described in
clause (b) or (c) of Section 11.1;

60



--------------------------------------------------------------------------------



 



     (e) the Borrower shall not be required to pay any amount under Sections
3.3, 3.4, 3.5, 3.6 and 3.7 that is greater than the amount which it would have
been required to pay had no participating interest been sold; and
     (f) each Lender Party that sells a participation under this Section 11.11.2
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest on) each of the Participant’s
interest in the Lender Party’s Advances, Commitments or other interests
hereunder (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender may treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes hereunder.
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 3.3, 3.4, 3.5, 3.6 and clause (h) of 6.1.1, shall be considered a
Lender Party.
          SECTION 11.11.3. Register. The Administrative Agent, acting as agent
for the Borrower, shall maintain at its address referred to in Section 11.2 a
copy of each Lender Assignment Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lender Parties
and the Commitment(s) of, and principal amount of the Advances owing to, each
Lender Party from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lender Parties may treat each Person
whose name is recorded in the Register as a Lender Party hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender Party at any reasonable time and from time to time
upon reasonable prior notice.
     SECTION 11.12. Other Transactions. Nothing contained herein shall preclude
the Administrative Agent or any Lender Party from engaging in any transaction,
in addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.
     SECTION 11.13. Forum Selection and Consent to Jurisdiction. THE BORROWER
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND IRREVOCABLY
AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, TO BE BOUND BY ANY FINAL
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. THE BORROWER
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION. TO THE EXTENT THAT
THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OF FROM ANY LEGAL PROCESS (WHETHER

61



--------------------------------------------------------------------------------



 



THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
     SECTION 11.14. Process Agent. If at any time the Borrower ceases to have a
place of business in the United States, the Borrower shall appoint an agent for
service of process (reasonably satisfactory to the Administrative Agent) located
in New York City and shall furnish to the Administrative Agent evidence that
such agent shall have accepted such appointment for a period of time ending no
earlier than one year after the Termination Date.
     SECTION 11.15. Judgment. (a) If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Nordea’s principal office in New
York at 11:00 A.M. (New York time) on the Business Day preceding that on which
final judgment is given.
          (b) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency into Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase such Committed
Currency with Dollars at Nordea’s principal office in New York at 11:00 A.M.
(New York time) on the Business Day preceding that on which final judgment is
given.
          (c) The obligation of the Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender Party or the
Administrative Agent hereunder shall, notwithstanding any judgment in any other
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender Party or the Administrative Agent (as the case may be),
of any sum adjudged to be so due in such other currency, such Lender Party or
the Administrative Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender Party or the Administrative Agent (as the case
may be) in the applicable Primary Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender Party
or the Administrative Agent (as the case may be) against such loss, and if the
amount of the applicable Primary Currency so purchased exceeds such sum due to
any Lender Party or the Administrative Agent (as the case may be) in the
applicable Primary Currency, such Lender Party or the Administrative Agent (as
the case may be) agrees to remit to the Borrower such excess.
     SECTION 11.16. No Liability of the Issuing Banks. The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of

62



--------------------------------------------------------------------------------



 



any direct, but not consequential, damages suffered by the Borrower that the
Borrower proves were caused by such Issuing Bank’s willful misconduct or gross
negligence. In furtherance and not in limitation of the foregoing, such Issuing
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary; provided that nothing herein shall be deemed to
excuse such Issuing Bank if it acts with gross negligence or willful misconduct
in accepting such documents.
     SECTION 11.17. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDER
PARTIES AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT.
[Remainder of page intentionally left blank.]

63



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            ROYAL CARIBBEAN CRUISES LTD.
      By   /s/ Antje M. Gibson       Name:  Antje M. Gibson        Title:  Vice
President, Treasury        Address:   1050 Caribbean Way
Miami, Florida 33132
Facsimile No.: (305) 539-0562
Attention: Treasurer
With a copy to: General Counsel        NORDEA BANK FINLAND PLC, NEW YORK BRANCH
as Administrative Agent and as a Lender
      By   /s/ Martin Lunder       Name:   Martin Lunder        Title:   Senior
Vice President        By   /s/ Colleen Durkin        Name:   Colleen Durkin     
  Title:   First Vice President        Address:   437 Madison Ave, 21st Floor
New York, New York 10022
Facsimile No.: (212) 421-4420
Attention: Loan Administration     

CREDIT AGREEMENT SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



            Lenders:

  DNB NOR BANK ASA
      By   /s/ Giacomo Landi        Name:   Giacomo Landi        Title:   Senior
Vice President              By   /s/ Cathleen Buckley        Name:   Cathleen
Buckley        Title:   First Vice President        CITIBANK, N.A.
      By   /s/ Servaas Chorus        Name:   Servaas Chorus        Title:  
Director     

CREDIT AGREEMENT SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



          BANK OF AMERICA, N.A.    
 
       
By
  /s/ Justin Lien     
 
       
 
  Name: Justin Lien    
 
  Title: Senior Vice President    
 
        BNP PARIBAS    
 
       
By
  /s/ Berangere Allen     
 
       
 
  Name: Berangere Allen    
 
  Title: Vice President    
 
       
By
  /s/ Melissa Balley     
 
       
 
  Name: Melissa Balley    
 
  Title: Vice President    
 
        GOLDMAN SACHS BANK USA    
 
       
By
  /s/ Mark Walton     
 
       
 
  Name: Mark Walton    
 
  Title: Authorized Signatory    
 
        MIZUHO CORPORATE BANK, LTD.    
 
       
By
  /s/ Bertram H. Tang     
 
       
 
  Name: Bertram H. Tang    
 
  Title: Authorized Signatory    
 
        MORGAN STANLEY BANK, N.A.    
 
       
By
  /s/ Ryan Vetsch     
 
       
 
  Name: Ryan Vetsch    
 
  Title: Authorized Signatory    

CREDIT AGREEMENT SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



          SKANDINAVISKA ENSKILDA BANKEN AB    
 
       
By
    /s/ Scott Lewallen    
 
       
 
  Name: Scott Lewallen    
 
  Title: Head of Shipping Finance    
 
        THE BANK OF NOVA SCOTIA    
 
       
By
    /s/ Ajit Goswami    
 
       
 
  Name: Ajit Goswami    
 
  Title: Director    

CREDIT AGREEMENT SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
MANDATORY COST FORMULAE

1.   The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank.

2.   On the first day of each Interest Period (or as soon as practicable
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Advance) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Borrower or any Lender, deliver
to the Borrower or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.   3.   The Additional Cost Rate for any
Lender lending from a LIBO Lending Office in a Participating Member State will
be the percentage notified by that Lender to the Administrative Agent. This
percentage will be certified by such Lender in its notice to the Administrative
Agent as the cost (expressed as a percentage of such Lender’s participation in
all Advances made from such LIBO Lending Office) of complying with the minimum
reserve requirements of the European Central Bank in respect of Advances made
from that LIBO Lending Office.   4.   The Additional Cost Rate for any Lender
lending from a LIBO Lending Office in the United Kingdom will be calculated by
the Administrative Agent as :

         
 
  AB+C(B-D)+E x 0.01   per cent per annum
 
     
 
  100 - (A+C)  

Where:

  “A”    is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     “B”    is the percentage rate of
interest (excluding the Applicable Margin applicable to LIBO Rate Advances, the
Mandatory Cost and any interest charged on overdue amounts pursuant to clause
(i) of Section 2.7(b) and, in the case of interest charged on amounts (other
than on overdue amounts) pursuant to clause (ii) of Section 2.7(b), without
counting any increase in interest rate effected by the charging of such
increased rate) payable for the relevant Interest Period of such Advance.    
“C”    is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.     “D”    is the percentage rate per annum payable by the
Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 



--------------------------------------------------------------------------------



 



  “E”    is designed to compensate Lenders for amounts payable under the Fees
Regulations and is calculated by the Administrative Agent as being the average
of the most recent rates of charge supplied by the Lenders to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Regulations” means
the FSA Supervision Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits;     (c)   “Fee Tariffs” means the fee tariffs specified in the Fees
Regulations under the activity group A.1 Deposit acceptors (ignoring any minimum
fee or zero rated fee required pursuant to the Fees Regulations but taking into
account any applicable discount rate); and     (d)   “Tariff Base” has the
meaning given to it in, and will be calculated in accordance with, the Fees
Regulations.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.   7.   If
requested by the Administrative Agent or the Borrower, each Lender with a LIBO
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees
Regulations in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Lender as being the average of
the Fee Tariffs applicable to such Lender for that financial year) and expressed
in pounds per £1,000,000 of the Tariff Base of such Lender.   8.   Each Lender
shall supply any information required by the Administrative Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:

  (a)   its jurisdiction of incorporation and the jurisdiction of the LIBO
Lending Office out of which it is making available its participation in the
relevant Advance; and     (b)   any other information that the Administrative
Agent may reasonably require for such purpose.

2



--------------------------------------------------------------------------------



 



Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Lender for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits and the Fees Regulations are the
same as those of a typical bank from its jurisdiction of incorporation with a
LIBO Lending Office in the same jurisdiction as such Lender’s LIBO Lending
Office.   10.   The Administrative Agent shall have no liability to any Person
if such determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.   11.   The Administrative Agent shall
distribute the additional amounts received as a result of the Mandatory Cost to
the Lenders on the basis of the Additional Cost Rate for each Lender based on
the information provided by each Lender pursuant to paragraphs 3, 7 and 8 above.
  12.   Any determination by the Administrative Agent pursuant to this Schedule
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.   13.   The Administrative Agent
may from time to time, after consultation with the Borrower and the Lenders,
determine and notify to all parties any amendments which are required to be made
to this Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

3



--------------------------------------------------------------------------------



 



SCHEDULE I
ROYAL CARIBBEAN CRUISES LTD.
CREDIT AGREEMENT

                                      Revolving Credit   Swing Line Sublimit  
Letter of Credit Sublimit   Domestic Lending   Eurocurrency Lending Name of
Initial Lender   Commitment   Commitment   Commitment   Office   Office
Bank of America, N.A.
  $ 25,000,000     $ 0     $ 0     TX1-492-64-01
901 Main St
Dallas, TX 75202
Attn: Aditya Kumar Jha
T: 415 436-3685 ext. 64675
F: 312 453-2986   5 Canada Square
London E14 5AQ
United Kingdom
Attn: Geraldine
Simmons
T: 011442071745835
F: 0001746436
BNP Paribas
  $ 50,000,000     $ 0     $ 0     525 Washington Blvd.
Jersey City, NJ 07310
Attn: Karl Anderson/Loan
Servicing Dept.
T: 212 850-6602
F: 201 850-4013   525 Washington Blvd.
Jersey City, NJ 07310
Attn: Karl Anderson/Loan
Servicing Dept.
T: 212 850-6602
F: 201 850-4013
Citibank, N.A.
  $ 100,000,000     $ 0     $ 0     1615 Brett Road,
Building III
New Castle, DE 19720
Attn: Loan Operations
T: 302 894-6037
F: 212 994-0961   1615 Brett Road,
Building III
New Castle, DE 19720
Attn: Loan Operations
T: 302 894-6037
F: 212 994-0961
DnB NOR Bank ASA
  $ 100,000,000     $ 0     $ 0     200 Park Avenue
New York, NY 10166
Attn: Bill
Trivedi/Teresa Rosu
T: 212 681-3824/3845
F: 212 681-4123   200 Park Avenue
New York, NY 10166
Attn: Bill
Trivedi/Teresa Rosu
T: 212 681-3824/3845
F: 212 681-4123
Goldman Sachs Bank USA
  $ 25,000,000     $ 0     $ 0     200 West Street
New York, NY 10282
Attn: Operations
T: 212 902-1099
F: 917 977-3966   200 West Street
New York, NY 10282
Attn: Operations
T: 212 902-1099
F: 917 977-3966

 



--------------------------------------------------------------------------------



 



                                      Revolving Credit   Swing Line Sublimit  
Letter of Credit Sublimit   Domestic Lending   Eurocurrency Lending Name of
Initial Lender   Commitment   Commitment   Commitment   Office   Office
Mizuho Corporate Bank, Ltd.
  $ 15,000,000     $ 0     $ 0     1800 Plaza Ten
Jersey City, NJ 07311
Attn: Richard Komst
T: 201 626-9203
F: 201 626-9941   1800 Plaza Ten
Jersey City, NJ 07311
Attn: Richard Komst
T: 201 626-9203
F: 201 626-9941
Morgan Stanley Bank, N.A.
  $ 25,000,000     $ 0     $ 0     Morgan Stanley Loan
Servicing
1300 Thames Street
Wharf, 4th floor
Baltimore, MD 21231
Attn: Loan Servicing
T: 443 627-4355
F: 718 233-2140   Morgan Stanley Loan
Servicing
1300 Thames Street
Wharf, 4th floor
Baltimore, MD 21231
Attn: Loan Servicing
T: 443 627-4355
F: 718 233-2140
Nordea Bank Finland plc
  $ 100,000,000     $ 50,000,000     $ 125,000,000     437 Madison Ave,
21st Floor
New York, NY 10022
Attn: Loan
Administration
F: 212 421-4420   437 Madison Ave,
21st Floor
New York, NY 10022
Attn: Loan
Administration
F: 212 421-44s20
Skandinaviska Enskilda
Banken AB
  $ 50,000,000     $ 0     $ 0     Kungsträdgårdsgatan 8
SE — 106 40
Stockholm, Sweden
Attn: Annika Forsberg
T: +46 (0)8 763 85 96
F: +46 (0)8 611 03 84   Kungsträdgårdsgatan 8
SE — 106 40
Stockholm, Sweden
Attn: Annika Forsberg
T: +46 (0)8 763 85 96
F: +46 (0)8 611 03 84
The Bank of Nova Scotia
  $ 35,000,000     $ 0     $ 0     720 King Street West,
2nd
Toronto, ON M5H 2T3
Attn: Mellissa
McMillan
T: 212 225-5705
F: 212 225-5709   720 King Street West,
2nd
Toronto, ON M5H 2T3
Attn: Mellissa
McMillan
T: 212 225-5705
F: 212 225-5709
Total:
  $ 525,000,000     $ 50,000,000     $ 125,000,000          

 



--------------------------------------------------------------------------------



 



SCHEDULE II
DISCLOSURE SCHEDULE
Item 5.9 (b): Vessels

          Vessel   Owner   Flag
Sovereign
  Pullmantur Cruises Sovereign Limited   Malta
Empress
  Pullmantur Cruises Empress Limited   Malta
Monarch of the Seas
  Monarch of the Seas Inc.   Bahamas
Majesty of the Seas
  Majesty of the Seas Inc.   Bahamas
Grandeur of the Seas
  Grandeur of the Seas Inc.   Bahamas
Rhapsody of the Seas
  Rhapsody of the Seas Inc.   Bahamas
Enchantment of the Seas
  Enchantment of the Seas Inc.   Bahamas
Vision of the Seas
  Vision of the Seas Inc.   Bahamas
Voyager of the Seas
  Voyager of the Seas Inc.   Bahamas
Horizon
  Pullmantur Cruises Pacific Dream Limited   Malta
Zenith
  Pullmantur Cruises Zenith Ltd.   Malta
Celebrity Century
  Blue Sapphire Marine Inc.   Bahamas
Mariner of the Seas
  Mariner of the Seas Inc.   Bahamas
Celebrity Mercury
  Seabrook Maritime Inc.   Bahamas
Celebrity Millennium
  Millennium Inc.   Malta
Explorer of the Seas
  Explorer of the Seas Inc.   Bahamas
Celebrity Infinity
  Infinity Inc.   Malta
Radiance of the Seas
  Radiance of the Seas Inc.   Bahamas
Celebrity Summit
  Summit Inc.   Malta
Adventure of the Seas
  Adventure of the Seas Inc.   Bahamas
Navigator of the Seas
  Navigator of the Seas Inc.   Bahamas
Celebrity Constellation
  Constellation Inc.   Malta
Serenade of the Seas
  Serenade of the Seas Inc.   Bahamas
Jewel of the Seas
  Jewel of the Seas Inc.   Bahamas
Celebrity Xpedition
  Islas Galapagos Turismo y Vapores CA   Ecuador
Legend of the Seas
  Legend of the Seas Inc.   Bahamas
Splendour of the Seas
  Splendour of the Seas Inc.   Bahamas
Freedom of the Seas
  Freedom of the Seas Inc.   Bahamas

 



--------------------------------------------------------------------------------



 



          Vessel   Owner   Flag
Azamara Journey
  Azamara Journey Inc.   Malta
Azamara Quest
  Azamara Quest Inc.   Malta
Sky Wonder
  Pullmantur Cruises Sky Wonder, Ltd.   Malta
Liberty of the Seas
  Liberty of the Seas Inc.   Bahamas
Ocean Dream
  Pullmantur Cruises Atlantic Ltd.   Malta
Independence of the Seas
  Independence of the Seas Inc.   Bahamas
Celebrity Solstice
  Celebrity Solstice Inc.   Malta
Celebrity Equinox
  Celebrity Equinox Inc.   Malta
Oasis of the Seas
  Oasis of the Seas Inc.   Bahamas
Celebrity Eclipse
  Celebrity Eclipse Inc.   Malta
Allure of the Seas
  Allure of the Seas Inc.   Bahamas

Item 5.10: Subsidiaries

          Jurisdiction of Name of the Subsidiary   Organization
Jewel of the Seas Inc.*
  Liberia
Sovereign of the Seas Shipping Inc.
  Liberia
Nordic Empress Shipping Inc.
  Liberia
Majesty of the Seas Inc.*
  Liberia
Monarch of the Seas Inc.*
  Liberia
Admiral Management Inc.
  Liberia
GG Operations Inc.
  Delaware
Island for Science Inc.
  Indiana
Labadee Investments Ltd.
  Cayman Islands
Societe Labadee Nord, S.A.
  Haiti
Royal Caribbean Cruise Line A/S
  Norway
Eastern Steamship Lines Inc.
  Liberia
Grandeur of the Seas Inc.*
  Liberia
Enchantment of the Seas Inc.*
  Liberia
Rhapsody of the Seas Inc.*
  Liberia
Vision of the Seas Inc.*
  Liberia
Voyager of the Seas Inc.*
  Liberia

2



--------------------------------------------------------------------------------



 



          Jurisdiction of Name of the Subsidiary   Organization
Explorer of the Seas Inc.*
  Liberia
Royal Celebrity Tours Inc.
  Delaware
White Sand Inc.
  Liberia
Radiance of the Seas Inc.*
  Liberia
Adventure of the Seas Inc.*
  Liberia
RCL (UK) Ltd.
  U.K.
Navigator of the Seas Inc.*
  Liberia
Northwest Adventures Inc.
  Delaware
Serenade of the Seas Inc.*
  Liberia
Royal Beverage Cruise Sales LLC
  Delaware
Mariner of the Seas Inc.*
  Liberia
Beverage Cruise Sales LLC
  Texas
Celebrity Cruise Lines Inc.
  Cayman Islands
Celebrity Cruises Holdings Inc.
  Liberia
Seabrook Maritime Inc.*
  Liberia
Esker Marine Shipping Inc.
  Liberia
Blue Sapphire Marine Inc.*
  Liberia
Fantasia Cruising Inc.
  Liberia
Celebrity Cruises Inc.
  Liberia
Zenith Shipping Corporation
  Liberia
Millennium Inc.*
  Liberia
Infinity Inc.*
  Liberia
Summit Inc.*
  Liberia
Constellation Inc.*
  Liberia
Galapagos Cruises Inc.
  Liberia
Islas Galapagos Turismo y Vapores C.A.*
  Ecuador
Cape Liberty Cruise Port LLC
  Delaware
Legend of the Seas Inc.*
  Liberia
Splendour of the Seas Inc.*
  Liberia
RCL Investments Ltd.
  U.K.
Tenth Avenue Holdings, S.A. de C.V.
  Mexico
The Scholar Ship Program LLC
  Delaware
Royal Caribbean Cruises Espana S.L.
  Spain

3



--------------------------------------------------------------------------------



 



          Jurisdiction of Name of the Subsidiary   Organization
Puerto de Cruceros y Marina de las Islas de la Bahia, S.A. de CV.
  Honduras
Freedom of the Seas Inc.*
  Liberia
RCL Holdings Cooperatief U.A.
  The Netherlands
Pullmantur S.A.
  Spain
Pullmantur Cruises, S.L.
  Spain
Pullmantur Cruises Oceanic Ltd.
  Malta
Pullmantur Cruises Blue Dream Ltd.
  Malta
Pullmantur Cruises Blue Moon, Ltd.
  Malta
Pullmantur Cruises Sky Wonder, Ltd.*
  Malta
CDF Bleu de France Limited
  Malta
Pullmantur Cruises Ship Management Ltd.
  Malta
Pullmantur Ship Management Ltd.
  Bahamas
Pullmantur -Turismo E Viagens Unipessoal, LDA.
  Portugal
Royal Caribbean Holdings de Espana S.L.
  Spain
Royal Caribbean Cruises (Asia) Pte. Ltd
  Singapore
Azamara Journey Inc.*
  Liberia
Azamara Quest Inc.*
  Liberia
Pullmantur Cruises Zenith Limited*
  Malta
Pullmantur Cruises Empress Limited*
  Malta
Pullmantur Cruises Atlantic Limited*
  Malta
Liberty of the Seas Inc.*
  Liberia
CDF Croisieres de France S.A.S.
  France
RCL Holdings St. Lucia Limited
  St. Lucia
St. Kitts Development Company Limited
  St. Lucia
Independence of the Seas Inc.*
  Liberia
St. Maarten Quarter Development Company N.V.
  St. Maarten
Celebrity Solstice Inc.*
  Liberia
Oasis of the Seas Inc.*
  Liberia
Royal Caribbean Cruzeiros (Brasil) Ltda.
  Brazil
Celebrity Eclipse Inc.*
  Liberia
Celebrity Equinox Inc.*
  Liberia
Celebrity Solstice IV Inc.
  Liberia
Celebrity Solstice V Inc.
  Liberia

4



--------------------------------------------------------------------------------



 



          Jurisdiction of Name of the Subsidiary   Organization
Cruises Turismo Mexico, S.A. de C.V.
  Mexico
Pullmantur Cruises Pacific Dream Limited*
  Malta
Pullmantur Cruises Sovereign Limited*
  Malta
Royal Caribbean Cruises (Australia) Pty. Ltd.
  Australia
Sunshine Cruise Holidays Ltd.
  U.K.
Falmouth Development Company Limited
  St. Lucia
Falmouth Land Company Limited
  St. Lucia
Falmouth Port Company Limited
  St. Lucia
Falmouth Jamaica Development Company Limited
  Jamaica
Falmouth Jamaica Land Company Limited
  Jamaica
Falmouth Jamaica Port Company Limited
  Jamaica
Allure of the Seas Inc.*
  Liberia
Cruise 1st Australia Pty Ltd.
  Australia
Royal Celebrity Mexico Servicios S.A. de C.V.
  Mexico
RCL Cruises Ltd.
  U.K.
Mundinauta Viajes Espana, S.L.
  Spain

 

*   Shipholding companies

5



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE

      $____________   ___________, ___

     FOR VALUE RECEIVED, the undersigned, Royal Caribbean Cruises Ltd., a
Liberian corporation (the “Borrower”), promises to pay to the order of
___________________________ (the “Lender”) on the Termination Date (as defined
in the Credit Agreement described below) applicable to the Lender the principal
sum of _____________________________ DOLLARS ($_______) or, if less, the
aggregate unpaid principal amount of all Advances shown on the schedule attached
hereto (and any continuation thereof) made by the Lender pursuant to that
certain Credit Agreement, dated as of November 19, 2010 (together with all
amendments and other modifications, if any, from time to time thereafter made
thereto, the “Credit Agreement”), among the Borrower, Nordea Bank Finland plc,
New York branch, as Administrative Agent, and the various financial institutions
(including the Lender) as are, or shall from time to time become, parties
thereto.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement. Both
principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to the Agent
at its account maintained at 437 Madison Avenue, New York, New York 10022, in
same day funds and (ii) in any Committed Currency are payable in such currency
at the applicable Payment Office in same day funds.
     This Note is a Note referred to in, and evidences Indebtedness incurred
under, the Credit Agreement, to which reference is made for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Note and on which such Indebtedness may be declared to be immediately due and
payable. Unless otherwise defined, terms used herein have the meanings provided
in the Credit Agreement.
     All Advances made by the Lender to the Borrower under the Credit Agreement
and all payments of principal hereof by the Borrower to the Lender shall be
recorded by the Lender and endorsed on the Schedule attached hereto (and any
continuation thereof); provided that the failure by the Lender to set forth such
Advances, payments and other information on such Schedule shall not in any
manner affect the obligation of the Borrower to repay such Advances in
accordance with the terms thereof.

 



--------------------------------------------------------------------------------



 



     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor. THIS NOTE
HAS BEEN DELIVERED IN THE STATE OF NEW YORK AND SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

            ROYAL CARIBBEAN CRUISES LTD.
      By:           Name:           Title:      

A-2 



--------------------------------------------------------------------------------



 



         

SCHEDULE TO EXHIBIT A
ADVANCES AND PRINCIPAL PAYMENTS

                                                  Date     Amount of
Advance
Made     Interest
Period     Amount of
Principal
Repaid     Unpaid
Principal
Balance     Total     Notation
Made By  

A-3 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
BORROWING REQUEST
(REVOLVING CREDIT BORROWINGS)
Nordea Bank Finland plc
New York branch
437 Madison Avenue, 21st Floor
New York, NY 10022
Attention: Loan Administration
ROYAL CARIBBEAN CRUISES LTD.
Gentlemen and Ladies:
     This Borrowing Request is delivered to you pursuant to Section 2.2(a) of
the Credit Agreement, dated as of November 19, 2010 (together with all
amendments, if any, from time to time made thereto, the “Credit Agreement”),
among Royal Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”),
certain financial institutions and Nordea Bank Finland plc, New York branch, as
Administrative Agent (the “Administrative Agent”). Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.
          The undersigned hereby gives you notice, irrevocably, pursuant to
Section 2.2 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.2(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is _____________, 201___.
     (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [LIBO Rate Advances].
     (iii) The aggregate amount of the Proposed Borrowing is $_____________][for
a Revolving Credit Borrowing in a Committed Currency, list currency and amount
of Revolving Credit Borrowing].
     [(iv) The initial Interest Period for each LIBO Rate Advance made as part
of the Proposed Borrowing is ___ month[s].]
     The Borrower hereby acknowledges that, pursuant to Section 4.2(b) of the
Credit Agreement, each of the delivery of this Borrowing Request and the
acceptance by the Borrower of the proceeds of the Advances requested hereby
constitute a representation and warranty by the Borrower that, on the date of
such Advances (before and after giving effect thereto and to the application of
the proceeds therefrom), all statements set forth in Section 4.2(a) are true and
correct in all material respects.
     The Borrower agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify the Administrative Agent.
Except to the extent, if any, that prior to the time of the Borrowing

 



--------------------------------------------------------------------------------



 



requested hereby the Administrative Agent shall receive written notice to the
contrary from the Borrower, each matter certified to herein shall be deemed once
again to be certified as true and correct at the date of such Borrowing as if
then made.
     Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

              Amount to be   Person to be Paid   Name, Address, etc. Transferred
  Name   Account No.   of Transferee Lender                            
 
          Attention:
 
 
                                       
 
          Attention:
 
 
           
Balance of such proceeds
  The Borrower        
 
                         
 
          Attention:
 

     The Borrower has caused this Borrowing Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this ______ day of __________, 201___.

            ROYAL CARIBBEAN CRUISES LTD.
      By:           Name:           Title:      

B-1-2 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
BORROWING REQUEST
(SWING LINE BORROWINGS)
Nordea Bank Finland plc
New York branch
437 Madison Avenue, 21st Floor
New York, NY 10022
Attention: Loan Administration
ROYAL CARIBBEAN CRUISES LTD.
Gentlemen and Ladies:
     This Borrowing Request is delivered to you pursuant to Section 2.2(b) of
the Credit Agreement, dated as of November 19, 2010 (together with all
amendments, if any, from time to time made thereto, the “Credit Agreement”),
among Royal Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”),
certain financial institutions and Nordea Bank Finland plc, New York branch, as
Administrative Agent (the “Administrative Agent”). Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.
          The undersigned hereby gives you notice, irrevocably, pursuant to
Section 2.2 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.2(b) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is ____________, 201___.
     (ii) The aggregate amount of the Proposed Borrowing is $___________].
     The Borrower hereby acknowledges that, pursuant to Section 4.2(b) of the
Credit Agreement, each of the delivery of this Borrowing Request and the
acceptance by the Borrower of the proceeds of the Advances requested hereby
constitute a representation and warranty by the Borrower that, on the date of
such Advances (before and after giving effect thereto and to the application of
the proceeds therefrom), all statements set forth in Section 4.2(a) are true and
correct in all material respects.
     The Borrower agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify the Administrative Agent.
Except to the extent, if any, that prior to the time of the Borrowing requested
hereby the Administrative Agent shall receive written notice to the contrary
from the Borrower, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Borrowing as if then made.

 



--------------------------------------------------------------------------------



 



     Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

              Amount to be   Person to be Paid   Name, Address, etc. Transferred
  Name   Account No.   of Transferee Lender                            
 
          Attention:
 
 
                                       
 
          Attention:
 
 
           
Balance of such proceeds
  The Borrower        
 
                         
 
          Attention:
 

     The Borrower has caused this Borrowing Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this ____ day of _________, 201___.

            ROYAL CARIBBEAN CRUISES LTD.
      By:           Name:           Title:      

B-2-2 



--------------------------------------------------------------------------------



 



EXHIBIT C
INTEREST PERIOD NOTICE
Nordea Bank Finland plc
New York branch
437 Madison Avenue, 21st Floor
New York, NY 10022
Attention: Loan Administration
ROYAL CARIBBEAN CRUISES LTD.
Gentlemen and Ladies:
     This Interest Period Notice is delivered to you pursuant to the Credit
Agreement, dated as of November 19, 2010 (together with all amendments, if any,
from time to time made thereto, the “Credit Agreement”), among Royal Caribbean
Cruises Ltd., a Liberian corporation (the “Borrower”), certain financial
institutions and Nordea Bank Finland plc, New York branch, as Administrative
Agent (the “Administrative Agent”). Unless otherwise defined herein or the
context otherwise requires, terms used herein have the meanings provided in the
Credit Agreement.
     The Borrower hereby requests that on ____________________, 201__,
     (1) $___________ of the presently outstanding principal amount of the
Advances originally made on ____________, ____ [and $___________ of the
presently outstanding principal amount of the Advances originally made on
__________, ____],
     (2) be continued as LIBO Rate Advances having an Interest Period of ___
months.
     The Borrower has caused this Interest Period Notice to be executed and
delivered by its Authorized officer this ________ day of _________, 201___.

            ROYAL CARIBBEAN CRUISES LTD.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1
[Form of Opinion of Bradley Stein, Esq.]
________, 2010
To the Lenders party to the
   Credit Agreement referred to
   below and to Nordea Bank Finland plc,
   New York branch
   as Administrative Agent
Gentlemen:
     I am the General Counsel of Royal Caribbean Cruises Ltd. (“RCCL”) and have
acted in that capacity in connection with the Credit Agreement dated as of
November 19, 2010 (the “Credit Agreement”) between RCCL, the Lenders referred to
therein and Nordea Bank Finland plc, New York branch, as Administrative Agent.
     In connection with the opinions expressed herein, I have examined originals
or copies certified or otherwise identified to my satisfaction of such
agreements, documents, certificates, and other statements of such governmental
officials and corporate officers and other representatives of the corporations
referred to herein and other papers as I have deemed relevant and necessary as a
basis for such opinions. In making such examinations I have assumed the
genuineness of all signatures and the conformity with the originals of all
documents submitted to me as copies. As to facts material to my opinion, I have
relied on the representations, warranties and statements made in or pursuant to
the Credit Agreement and the other documents referred to herein and upon
certificates of public officials and certificates and other written or oral
statements of officers and other representatives of the corporations named
herein.
     Unless otherwise defined herein, the capitalized terms used herein shall
have the meanings assigned to them in the Credit Agreement.
     Based on the foregoing and subject to the qualifications and exceptions
expressed herein, it is my opinion that:
     (i) no registration or other official action in the State of Florida is
required in order to render the Credit Agreement or any of the other Loan
Documents enforceable against RCCL;
     (ii) to the extent that their respective incomes are excludable from United
States Income Taxation pursuant to Section 883 of the Internal Revenue Code,
none of RCCL and its Principal Subsidiaries is, or under current law will be,
taxable on its income under the Revenue Code of the State of Florida. In
addition, RCCL is not required, as a matter of the law of the State of Florida,
to withhold income tax with respect to any interest or principal payments it is
or may be required to make under the Loan Documents;
     (iii) To the best of my knowledge, the execution, delivery and performance
by RCCL of the Credit Agreement and the other Loan Documents, and the
consummation of the transactions contemplated thereby do not contravene any
contractual or legal restriction contained in any indentures, loan or credit
agreements, leases, guarantees, mortgages, security agreements, bonds, notes and
other agreements or instruments, or any orders, writs, judgments, awards,

 



--------------------------------------------------------------------------------



 



injunctions and decrees, that affect or purport to affect RCCL’s right to borrow
money or RCCL’s obligations under the Credit Agreement or any of the other Loan
Documents; and
     (iv) To the best of my knowledge, there are no pending or overtly
threatened actions or proceedings against RCCL or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Credit Agreement or
any of the other Loan Documents or the consummation of the transactions
contemplated thereby or that are likely to have a materially adverse effect upon
the financial condition or operations of RCCL or any of its Subsidiaries.
The opinions expressed above are subject to the following further
qualifications: (i) no opinion is expressed herein as to the choice of law
provisions contained in the Agreements, (ii) no opinion is expressed herein as
to the necessity of any of the Lenders to be qualified to do business in the
State of Florida or to make any filings in connection therewith and (iii) no
opinion is expressed herein as to laws other than the laws of the State of
Florida.
     This opinion is solely for the benefit of the Lenders and the
Administrative Agent and is not to be relied on by any other person.
Very truly yours,

D-1-2 



--------------------------------------------------------------------------------



 



EXHIBIT D-2
[Form of Opinion of Watson, Farley & Williams (New York) LLP]
_______, 2010
To the Lenders party to the
   Credit Agreement referred to
   below and to Nordea Bank Finland plc,
   New York branch
   as Administrative Agent
Gentlemen:
     We have acted as legal counsel on matters of Liberian law and New York law
to Royal Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), in
connection with (a) a Credit Agreement dated as of November 19 (the “Credit
Agreement”) and made between (1) the Borrower, (2) the Lenders (as defined
therein) as several lenders, and (3) Nordea Bank Finland plc, New York branch
(the “Administrative Agent”) in respect of a revolving credit facility in the
maximum aggregate amount of $525,000,000, and (b) the Notes referred to in the
Credit Agreement (collectively, together with the Credit Agreement, the
“Documents”). Terms defined in the Credit Agreement shall have the same meaning
when used herein.
     With reference to the Documents you have asked for our opinion on the
matters set forth below. In rendering this opinion we have examined executed
copies of the Documents. We have also examined originals or photostatic copies
or certified copies of all such agreements and other instruments, certificates
by public officials and certificates of officers of the Borrower as are relevant
and necessary and relevant corporate authorities of the Borrower. We have
assumed with your approval, the genuineness of all signatures, the authenticity
of all documents submitted to us as originals and the conformity with the
original documents of all documents submitted to us as copies, the power,
authority and legal right of the parties to the Documents other than the
Borrower to enter into and perform their respective obligations under each of
the Documents, and the due authorization of the execution of the Documents by
all parties thereto other than the Borrower.
     As to questions of fact material to this opinion, we have, when relevant
facts were not independently established, relied upon certificates of public
officials and of officers or representatives of the Borrower.
     We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction. Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as amended) (the
“Business Corporation Act”), the Liberian Maritime Law (Title 21 of the Liberian
Code of Laws of 1956 as amended), and the Revenue Code of Liberia (2000), the
regulations thereunder and an opinion dated December 23, 2004 addressed by the
Minister of Justice and Attorney General of the Republic of Liberia to the LISCR
Trust Company, made available to us by Liberian Corporation Services, Inc. and
the Liberian International Ship & Corporate Registry, LLC, and our knowledge and
interpretation of analogous laws in the United States. In rendering our opinion
as to the valid existence in good standing of the Borrower, we have relied on

 



--------------------------------------------------------------------------------



 



Certificates of Good Standing issued by order of the Minister of Foreign Affairs
of the Republic of Liberia on [__________], 201__.
     This opinion is limited to the law of the Republic of Liberia and the law
of the State of New York. We express no opinion as to the laws of any other
jurisdiction.
     Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:

1.   The Borrower is a corporation duly incorporated, validly existing under the
aforementioned Business Corporation Act and in good standing under the law of
the Republic of Liberia;

2.   The Borrower has full right, power and authority to enter into, execute and
deliver the Documents and to perform each and all of its obligations under the
Documents;

3.   Each of the Documents has been executed and delivered by a duly authorized
signatory of the Borrower and constitutes the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
its terms;

4.   Neither the execution of, nor the performance of its obligations under, any
of the Documents by the Borrower will contravene any existing applicable law,
regulation or restrictions of the Republic of Liberia or the State of New York
and no consents or approvals of, or exemptions by, any Liberian or New York
governmental or public bodies and authorities are required in connection with
the execution and delivery by the Borrower of the Documents;

5.   Neither the execution nor delivery of any of the Documents, nor the
transactions contemplated therein, nor compliance with the terms and conditions
thereof, will contravene any provisions of Liberian or New York law or
regulation or violate any provisions of the Articles of Incorporation or the
Bylaws of the Borrower;

6.   It is not necessary to file, record or register any of the Documents or any
instrument relating thereto or effect any other official action in any public
office or elsewhere in the Republic of Liberia or the State of New York to
render any such document enforceable against the Borrower;

7.   Assuming that no more than 25% of the total combined voting power and no
more than 25% of the total value of the outstanding equity stock of the Borrower
is beneficially owned, directly or indirectly, by persons resident in Liberia
and that the Borrower does not, either directly or indirectly by persons
resident in the Republic of Liberia and that the Borrower does not, either
directly or through agents acting on its behalf, engage in Liberia in the
pursuit of gain or profit with a degree of continuity or regularity, the
Borrower is not required or entitled under any existing applicable law or
regulation of the Republic of Liberia to make any withholding or deduction in
respect of any tax or otherwise from any payment which it is or may be required
to make under any of the Documents;

8.   Assuming none of the Documents having been executed in the Republic of
Liberia, no stamp or registration or similar taxes or charges are payable in the
Republic of Liberia in respect of any of the Documents or the enforcement
thereof in the courts of the Republic of Liberia other than customary court fees
payable in litigation in the courts of the Republic of Liberia;

D-2-2 



--------------------------------------------------------------------------------



 



9.   Assuming that the shares of the Borrower and the Principal Subsidiaries are
not owned, directly or indirectly, by the Republic of Liberia or any other
sovereign under Liberian law, neither the Borrower nor any of the Principal
Subsidiaries nor the property or assets of any of them (including in the case of
the Principal Subsidiaries any of the Vessels and their earnings and insurances
and requisition compensation) is immune from the institution of legal
proceedings or the obtaining or execution of a judgment in the Republic of
Liberia; and

10.   Under Liberian law the choice by the Borrower of the law of the State of
New York to govern the Credit Agreement and the Notes is a valid choice of law
and the irrevocable submission thereunder by the Borrower to the jurisdiction of
the Supreme Court of the State of New York for the County of New York and for
the United States District Court for the Southern District of New York is a
valid submission to such courts. In the event a judgment of such courts against
the Borrower was obtained after service of process in the manner specified in
the Credit Agreement, the same would be enforced by the courts of the Republic
of Liberia without further review on the merits unless: (i) the judgment was
obtained by fraud; or (ii) the judgment was given in a manner contrary to
natural justice or the judgment was given in a manner contrary to the public
policy of the Republic of Liberia; or (iii) the judgment was in a case in which
the defendant did not appear or in which an authorized person did not appear in
such defendant’s behalf; or (iv) the judgment was not for a specific ascertained
sum of money; or (v) the judgment was not final and conclusive in accordance
with the laws of the jurisdiction in which the judgment was obtained.

     We qualify our opinion to the extent that (i) the enforceability of the
rights and remedies provided for in the Documents (a) may be limited by
bankruptcy, reorganization, insolvency, moratorium and other similar laws
affecting generally the enforcement of creditors’ rights and (b) is subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), including application by a
court of competent jurisdiction of principles of good faith, fair dealing,
commercial reasonableness, materiality, unconscionability and conflict with
public policy or similar principles, and (ii) while there is nothing in the law
of the Republic of Liberia that prohibits a Liberian corporation from submitting
to the jurisdiction of a forum other than the Republic of Liberia, the
enforceability of such submission to jurisdiction provisions is not dependent
upon Liberian law and such provisions may not be enforceable under the law of a
particular jurisdiction.
A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Lender may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.
This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you or any other Lender who is permitted to rely on the
opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any change of law or fact that
may occur after the date of this opinion letter even though such development,
circumstance or change may affect the legal analysis, a legal conclusion or any
other matter set forth in or relating to this opinion letter. Accordingly, any
Lender relying on this opinion letter at any time should seek advice of its
counsel as to the proper application of this opinion letter at such time.
Very truly yours,

D-2-3 



--------------------------------------------------------------------------------



 



EXHIBIT E
LENDER ASSIGNMENT AGREEMENT

To:     Royal Caribbean Cruises, Ltd.   To:     Nordea Bank Finland plc, New
York branch
as the Administrative Agent

ROYAL CARIBBEAN CRUISES LTD.
Gentlemen and Ladies:
     We refer to clause (b) of Section 11.11.1 of the Credit Agreement, dated as
of November 19, 2010 (together with all amendments and other modifications, if
any, from time to time thereafter made thereto, the “Credit Agreement”), among
Royal Caribbean Cruises, Ltd., a Liberian corporation (the “Borrower”), the
various financial institutions (the “Lenders”) as are, or shall from time to
time become, parties thereto, and Nordea Bank Finland plc, New York branch, as
administrative agent (the “Administrative Agent”) for the Lenders. Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Credit Agreement.
This agreement is delivered to you pursuant to clause (b) of Section 11.11.1 of
the Credit Agreement and also constitutes notice to each of you, pursuant to
clause (a) of Section 11.11.1 of the Credit Agreement, of the assignment and
delegation to __________ (the “Assignee”) of __% of [the Advances (including
participations in Letters of Credit) and Revolving Credit] [the Swing Line] [the
Letter of Credit] Commitment of __________ (the “Assignor”) outstanding under
the Credit Agreement on the date hereof. After giving effect to the foregoing
assignment and delegation, the Assignor’s and the Assignee’s Ratable Shares for
the purposes of the Credit Agreement are set forth opposite such Person’s name
on the signature pages hereof.
[Add paragraph dealing with accrued interest and fees with respect to Advances
assigned.]
     The Assignee hereby acknowledges and confirms that it has received a copy
of the Credit Agreement and the exhibits related thereto, together with copies
of the documents which were required to be delivered under the Credit Agreement
as a condition to the making of the Advances thereunder. The Assignee further
confirms and agrees that in becoming a Lender and in making its Commitment and
Advances under the Credit Agreement, such actions have and will be made without
recourse to, or representation or warranty by the Administrative Agent.
     Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by the Administrative Agent
     (a) the Assignee
     (i) shall be deemed automatically to have become a party to the Credit
Agreement, have all the rights and obligations of a [“Lender”] [“Issuing
Bank”][“Swing Line Bank”] under the Credit Agreement and the other Loan
Documents as if it were an original signatory thereto to the extent specified in
the second paragraph hereof;
     (ii) agrees to be bound by the terms and conditions set forth in the Credit
Agreement and the other Loan Documents as if it were an original signatory
thereto; and

 



--------------------------------------------------------------------------------



 



     (b) the Assignor shall be released from its obligations under the Credit
Agreement and the other Loan Documents to the extent specified in the second
paragraph hereof.
     The Assignor and the Assignee hereby agree that the [Assignor] [Assignee]
will pay to the Administrative Agent the processing fee referred to in
Section 11.11.1 of the Credit Agreement upon the delivery hereof.
     The Assignee hereby advises each of you of the following administrative
details with respect to the assigned Advances and Commitment and requests the
Administrative Agent to acknowledge receipt of this document:

  (A)   Address for Notices:

      Institution Name:         Attention:         Domestic Office:        
Telephone:         Facsimile:         Telex (Answerback)         Lending Office:
        Telephone:         Facsimile:         Telex (Answerback):

  (B)   Payment Instructions:

     The Assignee agrees to furnish the tax form required by last paragraph of
Section 3.6 (if so required) of the Credit Agreement no later than the date of
acceptance hereof by the Administrative Agent.
     This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

E-2 



--------------------------------------------------------------------------------



 



     
Adjusted Ratable Share
  [ASSIGNOR]

     
[Revolving Credit] [Letter of Credit] [Swing Line] Commitment
[ and
Advances]:
  _________%

                  By:           Name:           Title:        

     
Ratable Share
  [ASSIGNEE]

     
[Revolving Credit] [Letter of Credit] [Swing Line] Commitment
[ and
Advances]:
  _________%

                  By:           Name:           Title:        

          Accepted and Acknowledged this
___ day of ___________, ____.

NORDEA BANK FINLAND PLC,
as Administrative Agent
      By:           Name:           Title:          

E-3 